Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 1 of 94 PageID #: 89
                                                                                     Filed: 6/14/201 9 10:49 AM
                                                                                                           Clerk
                                                                                     Jefferson County, Indiana




  STATE OF INDIANA         )           IN THE JEFFERSON CIRCUIT COURT
                               SS:
                                                      39C01-1906-PL-00565
  COUNTY OF JEFFERSON )                CAUSE NO.
                                                           Jefferson Circu(t Court




 CITY OF MADISON, INDIANA,
 A POLITICAL SUBDIVISION OF THE
 STATE OF INDIANA, LOCATED IN
 JEFFERSON COUNTY, INDIANA,
 BY AND THRU ITS MAYOR AND
 COMMON COUNCIL,

                   Plaintiff

       VS

 PURDUE PHARMA L.P.;
 PURDUE PHARMA, INC.;
 THE PURDUE FREDERICK
 COMPANY, INC.; ENDO HEALTH
 SOLUTIONS INC.; ENDO
 PHARMACEUTICALS, INC.;
 SAMANTHA BEAVER; KEVIN L. FOSTER;
 BRITTANY BERKSHIRE; JOE GAY, JR.
 3ESSE BOBB; MICHAEL WHITE;
 ELSA MARIE NEACE; GLENN MICHAEL
 FIELDS; CLAUDE HOLT, JR.;
 JAMES COOMER; LLOYD E. McNEAR;
 CHRISTOPHER C. SMITH; JOEL E.
 BARR~TT, JR; AND
 DOES 1 THROUGH 100,
 INCLUSIVE
                  Defendants



                                     COMPLAINT

       Plaintiff, THE CITY OF MADISON, INDIANA, A POLITICAL SUBDIVISION OF
 THE STATE OF INDIANA, LOCATED IN JEFFERSON COUNTY, INDIANA, BY AND
 THRU ITS MAYOR AND COMMON COUNCIL, alleges as follows:



                                                 EXHIBIT


                                         t
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 2 of 94 PageID #: 90




                                 I.      INTRODUCTION

           1.      Defendants manufacture, market, distribute, divert and sell prescription

   opioids (hereinafter "opioids"), including brand-name drugs like Oxycontin and Percocet,

   and generics like oxycodone and hydrocodone, which at•e powerfii] narcotic painkillers.

   Historically, because they were considered too addictive and debilitating for the treatment of

   chronic pain (like back pain, migraines and arthritis), opioids were used only to treat short-

   term act►te pain.

           2.      However, by the late 1990s, and continuing today, Mamifacturing Defendants,

  or some of them, began a marketing scheme designed to persuade doctors and patients that

  opioids can and should be used for chronic pain, a far broader group of patients much more

  likely to become addicted and suffer other adverse effects from the long-term use of opioids. In

  connection with this scheme Manufacturing Defendants, or some of them, spent, and continues

  to spend, millions of dollars on promotional activities and materials that falsely deny or

  trivialize the risks of opioids while overstating the benefits of using them for chronic pain. As to

  the risks, Manufacturing Defendants, or some of them, falsely and misleadingly, and contrary to

  the language of their drugs' labels: (1) downplayed the serious risk of addiction; (2) promoted

  the concept of "pseudoaddiction" and thus advocated that the signs of addiction should be

  treated with more opioids; (3) exaggerated the effectiveness of screening tools in preventing

  addiction; (4) claimed that opioid dependence and withdrawal are easily managed; (5) denied

  the risks of higher opioid dosages; and (6) exaggerated the effectiveness of "abuse-deterrent"

  opioid formulations to prevent abuse and addiction. Conversely, Manufacturing Defendants, or

  some of them, also falsely touted the benefits of long-term opioid use, including the supposed

  ability of opioids to improve function and quality of life, even though there was no "good

  evidence" to support Manufacturing Defendants' claims,



                                                    2
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 3 of 94 PageID #: 91




          3.      Manufacturing Defendants, or some of them, disseminated these common

   messages to reverse the popular and medical understanding of opioids. They disseminated

  these messages directly, through their sales representatives, and in speaker groups led by

  physicians PURDUE and ENDO recruited for their suppot~t of Manufacturing Defendants'

  marketing messages. Borrowing a page from Big Tobacco's playbook, PURDUE and

  ENDO also worked through third parties they controlled by: (a) funding, assisting,

  encouraging, and directing doctors, known as "key opinion leaders" ("KOLs") and (b)

  funding, assisting, directing, and encouraging seemingly neutral and credible professional

  societies and patient advocacy groups (referred to hereinafter as "Front Groups").

  Manufacturing Defendants PURDUE and ENDO then worked together with those KOLs and

  Front Groups. to taint the sources that doctors and patients relied on for ostensibly "neutral"

  guidance, such as treatment guidelines, Continuing Medical Education ("CME") programs,

  medical conferences aiad seminars, and scientific articles. Thus, working individually and

  collectively, and through these Front Groups and KOLs, Manufacturing Defendants

  PURDUE and ENDO persuaded doctors and patients that what they had long known —that

  opioids are addictive drugs, unsafe in most circumstances for long-term use — w~►s untrue,

  and quite the opposite, that the compassionate treatment of pain T~ec~zrired opioids.

         4.      Manufacturing Defendants, or some of them, knew that its misrepresentations

  of the risks and benefits of opioids were not supported by or were directly contrary to the

  scientific evidence. Indeed, the falsity of such misrepresentations has been confirmed by the

  U.S. Food and Drug Administration ("FDA") and the Centers for Disease Control and

  Prevention ("CDC"), including by the CDC in its Garidelrne for Prescribing Opioidsfor

  Chronic Pain, issued in 2016 and approved by the FDA ("2016 CDC Guideline"). Opioid
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 4 of 94 PageID #: 92




    manufach~rers, including Manufacturing Defendants ENDO Pharmaceuticals, Inc. and

    PIJR.DUE Pharma L.P., have also entered into settlements agreements with public entities that

    prohibit them from malting many of the misrepresentations identified in this Complaint in

    other jurisdictions. Yet even now, each Manufacturing Defendant, or some of them, continues

    to misrepresent the risks and benefits of long-term opioid use in Indiana and continues to fail

    to correct its past misrepresentations.

            5.      Manufacturing Defendants, PURDUE and ENDO also formed a continuing

    opioid marketing eclterprise in violation of the Indiana Deceptive Consumer Sales Act,

    1.C.24-5-0.5 et set, (DCAS), for the purpose of falsely and illegally promoting the

    widespread use of opioids for chronic pain.

            6.       ~ Manufacturing Defendants' efforts were wildly successful. Opioids are now

    the mostprescubedclass of drugs; they generated $11 billion in revenue for drug companies in

    2014 alone. In an open letter to the nation's physicians in August 2016, the then-U.S. Surgeon

    Genera( expressly connected this "urgent health crisis" to "heavy marketing of opioids to

    doctors . . . [m]any of [whom] were even taught —incorrectly —that opioids are not addictive

   when prescribed for legitimate pain." This epidemic, fueled by opioids lawfully prescribed by

    doctors, has resulted in a flood of prescription opioids available for illicit use or sale (the

    supply), and a population of patients physically and psychologically dependent on them (the

    demand). And when those patients can no longer afford or legitimately obtain opioids, they

    often turn to the street to buy prescription opioids or even heroin, the illegal street sales being

    supplied and supported by the illegal diversion of opioids by Pharmacy Defendants and the

    Dealer Defendants. In THE CITY OF MADISON this epidemic was front and center, for

    example:




                                                      4
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 5 of 94 PageID #: 93




             A. It is hardly necessary to say now that the United States is awash in opioids and
                engulfed in a ptitblic health crisis the likes of which have been seenbefore.
                SOUTHERN INDIANA AND THE CITY OF MADISON is at the forefront
                of this crisis. For example: By 2012, in Indiana alone, 106 prescriptions for
                opioids were written for every 100 people in the state, MacKie said, adding
                that as apain-management specialist, he began to see by 2008 that "we were
                clearly going down the wrong path."

                Studies are showing no evidence that opioids present along-term benefit to
                chronic pain and, in fact, can actually impact the body's ability to heal after an
                injury.

                "The real tragedy of this is, if [patients] were never started on opiates, foie
                years later they were four times more likely to have recovered from their
                injury," MacKie said.
                But in the United States, more than 12,000 people have died from opioid
                overdose every year for the last three years — 33,000 died in 2016 alone,
                MacKie said. "So, opioid addiction has killed more people in the past three
                years than [the number of Americans] killed during the Vietnam War."Studies
                show that the more pills given per prescription (and the higher the dosage per
                pill) will increase not only the risk of addiction, now referred to as substance
                abuse disorder, but also increases the risk of death fro~~~ overdose.

                Studies show that those prescribed 1-36 pills at a time were 15 times more
                likely to develop a substance. abuse disorder. Those prescribed 30-120 pills at
                a time were nearly 30 times more likely; those prescribed more than 120 pills
                at a time were 122 times snore likely to become addicted.
                And the problem goes beyond those who are legally presc~•ibed these drugs.
                About 68 percent of people 12 and older rvho abuse opioids obtained them for'
                free from a friend or relative who had a prescription; an additional 11 percent
                had stolen the pills from friends or family.

                Addiction to prescribed opiates also can lead to the abuse of illicit drugs.
                According to a Johns Hopkins shady, one in 15 people who take opioids
                illicitly will try heroin within 10 years, he said.
                (Emphasis Supplied, See: Madison Courier June 24, 2017)


                Most doctors are untrained in pain management and yet patient satisfaction
                scores for physicians, maintained by the Centers for Medicare and Medicaid
                Services, are directly determined by patients' assessment of how well their
                pain was managed. That score has consequences: a low one leads to a
                decrease in pay. "We have an environment where doctors and hospitals feel
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 6 of 94 PageID #: 94




                  compelled to continue to prescribe opioids based on their bottom line," said
                  Adams. "We still haven't accepted that overprescribing is a part of the
                  problem to the degree that I think it clearly is." In addition, addiction
                  treatment services have been lacking. In the entire state of Indiana, there are
                  two or three psychiatrists specializing in addiction. "We've underfunded
                  mental health and substance abuse for decades," Adams said.

                  All of what has happened since the late 1980s is potentially part of
                  MADISON's syndemic: the sudden unemployment, the desertion of the
                  young, the fall in rent prices, the rise of the itinerant population, the decline of
                  infrastructure, the over prescription of pain pills, the lack of assistance. By the
                  late 1990s and early 2000s, it seems, the town itself had become sick, the
                  result of various forms of `structural violence' — a tet~n introduced by
                  Harvard physician and anthropologist Paul Farmer to describe harmful social
                  frameworks —along with historical, behavioral and political risk factors.
                  The picture that emerges from this is one of a disease with many causes,
                  including place of birth.
                  (Emphasis Suppled, See: ~l tl}r,//di~w.c~~irt/2l)1G/I~!IAL~ISU~-1l1Cll~lla-lii4~)

              C
                  Tl:e nearby City ofAUSTIN, a tow~i of nboa~t 5,000 people becc~nie /come to
                  one of tl~e biggest ocrtbrenks i~z decades, with more tl~nn 140 diagnoses/
                  cases. At the ~•oot of the outbreak wns a powerfrr!prescriptiotz painkil/er
                  celled Opana. Sno~7ing the rlrtrg instead of taking it by ntotrtlz nzennt
                  avoiding tl~e pill's trnte re%ase, giving a riser all the effects of the drerg of
                  oj~ce. In 2012, the company that makes Opana changed the formula of the
                  drug to prevent people from snorting it. The company made the pills hard to
                  crush, but at this point, many people were already addicted.

                   "The ojzly way yoir cocrld really do them is itrject them, because ifyotr
                   actcrally s►vallow tJ~em, it really don't do ~rotlzi~ig," he says. Jeff says they've
                  figu~~ed out how to cook ilze reform~rlated version of Opann so it tali be
                  injected...
                   When Opana pills are swallowed, they release their painkilling ingredient over
                   12 hoots. If the pills were crushed and snorted, though, the drug was released
                   in a single dose.
                   But the drug's manufacturer, ENDO Pharmaceuticals, reformulated Opana in
                   2012. The new pills featured a coating that was intended to make them more
                   difficult to abuse by crushing them into powder or dissolving them...

                  For its part, ENDO has said that its decision to reformulate Opana was a well-
                  intended attempt to prevent abuse. As the company told the Food and Drug
                  Administration in 2012, ENDO reformulated the drug "to provide a crush-
                  resistant product, equally as effective as Opana ER, which would discourage
                  abuse, misuse and diversion." ENDO declined repeated requests from NPR
                  for an interview.



                                                  C~
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 7 of 94 PageID #: 95




                Accor•~ling to study data, as wel/ as inte~~views with Iiadia~ta ~•esidents
                addicted to Opa~ia, the ~•efo~~mr~lation effectively deterred ninny peoplefront
                snof7ing the drrrg. But the clrmtge also led a significant nrrnrGe~• ofpeople to
                abuse the d~~rig by i~:jectio~r. When i:eedles are shared, t/re injection rotrle
                can transmit HIV, ltepatrtrs C or otlre~• ir:fectioizs.

                And interviews with experts, court filings, documents from the FDA, as well
                as ENDO's own statements, suggest the company's decision to reformulate
                Opana was also motivated in large part by financial interests. So why did
                ENDO Pharmaceuticals reformulate the drug in the first place. The answer
                involves both public health concerns and business considerations.ENDO
                Pharmaceuticals released Opana in 2006. Taken orally, Opana is about twice
                as powerful as OxyContin, and the company says it is "indicated foe the
                management of pain severe enough to require daily, around-the-clock, long-
                term opioid treatment."

               Soon afterward, though, communities around the country began reporting
               abuse of Opana and even overdose deaths. ENDO said those concerns over
               public health and abuse were lcey motivations to reformulate the drug. Opana
               also was a major moneymaker for the company.

               In 2011, for example, Opana generated $384 million in net sales for ENDO,
               accounting for 14 percent of the company's total revenue that year. But the
               company also faced the threat of generic competition. So ENDO developed a
               strategy that would block its competitors and maintain Opana's share of the
               market. The company reformulated the drug, this time with features designed
               to prevent abuse, a move that could potentially protect ENDO at a time it faced
               the loss of patent protection.

               The FDA approved ENDO's reformulated Opana, and in 2012 the company
               began replacing the old versions of Opana on pharmacy shelves. In August of
               that year, ENDO took another step. The company filed a petition with the
               FDA, arguing that it had removed the old, crushable version of Opana from the
               market "for reasons of safety or effectiveness." It also asked the agency to
               "refuse to approve" and "suspend and withdraw the approval" of generic,
               noncrush-resistant versions of Opana.

               If the FDA agreed with ENDO, the agency would effectively eliminate the
               company's generic competition. "We see this again and again in the
               pharmaceutical industry," says Dr. Anna Lemblce, an assistant professor of
               psychiatry at Stanford University Medical Center. "They come up with some
               new fancy formulation of basically the same old drug ... and then that way they
               have a new drug that they can charge a lot of money for."
               For example, in 2010, PURDUE Pharma reformulated its popular opioid
               painkiller OxyContin to make the drug crush-resistant. The FDA later
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 8 of 94 PageID #: 96




                determined that the refornnulated version of OxyContin was significantly safer
                and that "the benefits of original OxyContin no longer outweigh its risks. "The
                agency then blocked generic, noncrush-resistant versions of OxyContin. Dr.
                Andrew Kolodny, executive director of Physicians for Responsible Opioid
                Prescribing and a prominent critic of the drug industry, says this type of
                decision "is worth billions to a pharmaceutical company. "In 2012, while
                ENDO's petition was pending FDA's decision, the company filed a lawsuit in
                U.S. District Court for the District of Columbia to compel the agency to speed
                up the review. ENDO's lawyers predicted a "spike of misuse and abuse" if
                generic —and nonctvsh-resistant —versions of Opana hit the market.

                "With the reformulation, snorting appears to be much, much Lower, whereas
                injection appears to be the more preferred route," Theresa Cassidy, the study's
                lead author, told NPR in a phone interview. Still, Cassidy, a vice president of
                analytics at a company called Inflexxion, warns that it's not possible to draw a
                causal link between the reformulation and injection abuse based simply on
                these data. (Inflexxion is paid by pharmaceutical companies, including ENDO,
                to conduct research into drug abuse patterns but says it maintains
                independence.)
                A separate study also looked at abuse data before and after Opana's
                reformulation. Though the sample size was small, the study found "a trend
                toward increases in IV [intravenous] use after the reformulation."

                Back rn Austin, In~l,local, state andfederal law enforce`rret:t (rave struggled
                to eliminate Opana from ilre town's illegal-drag mrr~~ket. A rece~zt tlrcrg bust
                helped ~~edctce the amount of Opa~ra available on the stj•eet. But drug rtse~s
                t/ref~e-still describe Opana as the most desi~•able drag a~~oui7d.

                A single Opana pill, they say, now costs about $200, up from around $140
                when we started reporting this story.

                 (Emphasis Supplied, See: httu:~~tiv~~-ti~~.n~.or~7'sections/health-
                shots/201(i/U3/3 U~~(i9~i2~ l 1=E/i»side-a-small-brick-house-at-the-heart-of=
                indi~itas-~~~ioid-ct•isis            —       -                      —


             C. Health officials say the HIV epidemic centered in JEFFERSON COUNTY
                was fueled by addicts sharing needles to shoot up Opana. It's a powerful pain
                killer, prescribed by doctors. "We've restricted the access and the abuse of
                prescription drugs," Indiana Attorney General Greg Zoeller said during a press
                conference in JEFFERSON COUNTY Tuesday. He says his office has shut
                down so-called 'pill mills' and gone afier doctors who over-prescribe and now
                a shortage of painkillers is causing a demand for heroin. Bart /oral health
                officials estim~rte rorighCy 85 percent of the people using t{re needle
                exchange in Acrstin are sti!/addicted to Opana. "UrrtiC we trertz from six to
                t►velve abotri the ~trug problem. "We're just struggling everyday to do the best




                                               8
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 9 of 94 PageID #: 97




                 we can with what we have."(office~•s) I just can `t see rrs making a big
                 difference or puttii:g a big de~zt rn it,"Spicer said
                 (Emphasis Supplied, See: http:/h~~v~•v,~~~drb.cuili/stow/3049~82'~/~otice-
                 o~~cina-stil I-drug-at=choice-fc>r-~7ddi~.ts-in-AUSTIN-indiaua

             D. Last year, JEFFERSON COUNTY experienced an HIV outbreak that health
                officials attributed to sharing drug needles. It is believed users crushed the
                pill and made it into a liquid form before injecting it. Friday's investigation is
                partly in response to the increase in HN cases. TypiedlCy,
                JEFFERSONCOUNTYsees abocrt 10 ctrses of HIV a~~nually; in the last 13
                mo»tlrs,188 cases have been reported.
                (Emphasis supplied, See: hr~p://['oxS9.com/2016;02/0~/de~~-local-.lUtI101'ili~S-
                conduct-drug-raid-iii-JEF'F~R50N-co-iii-res uo nse-to-hiv-spike-10- ~e ~le-
                in-custody

            E.   Opioids are not confined by geography. Austin is but a microcosm of the
                 Indiana opioid epidemic with 1152 overdose deaths in 2014, Indiana ranks
                  I Sth in the nation. The number of deaths from drug overdoses has increased
                 dramatically in the state since 1999, more than 500%. Marion County, less
                 than a hour• away from Austin, has the most overdose deaths and non-fatal
                 emergency room visits due to overdose of any county in ,the state. The number
                 and rate of Marion County deaths from drug use has increased steadily since
                 2000. •Infants exposed to opioids rn irte~~o are often born with Neonatal
                 Abstinence Syndrome (NAS), a condition that can result in increased
                 it•ritability, hypertonia (spasticity), tremors, difficulty eating, vomiting, watery
                 stools, seizures and respiratoay distress. Nationally, the incidence of NAS rose
                 three-fold between the years 2000 and 2009.

                 In Indiana, 657 infants were born with NAS in 2014. Infants with NAS
                 require long and costly hospital stays after birth. •Drug abuse by parents often
                 has a negative impact on children. In 2013, Indiana saw a 30% increase in the
                 number of children entering the welfare system, primarily because of parental
                 substance abuse. In that same year, the Marion County Juvenile Court saw a
                 sharp increase in the number of children taken from their homes and placed in
                 protective custody due to parental addiction. Cases in which parental rights
                 were terminated grew by 31 %.

                 Needle sharing among people who inject opioids and heroin can result in
                 transmission of HIV and hepatitis B and C. It is estimated that 50 to 80% of
                 people who inject drugs will contract one of these viruses within five years of
                 beginning injection drug ~zse. •Additional emergency and public safety
                 personnel are needed to respond to the increase in overdose calls that have
                 occurred over the past five years. Indianapolis Emergency Managerrrent
                 Services reported n 117% increase in the ncrmber of calls between 2011 and
                 201S. The Indianapolis Metropolitan Police Departr~nent experienced an
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 10 of 94 PageID #: 98




                      increase of 306% in talcs about na~•cotres dcn•ing the some pe~~iod. • The~~e
                      /tas bee~i an increase ~n hospital E►nergency Deportment (ED) visits
                      resultingfrom abase of opiords and Izeroin. In 2010 alone there were
                      641,940 visits to Indiana EDs due to non-fatal poisonings (90% of those
                      poisonings were due to drug abuse). Not only do those visits have a dollar
                      amount attached to them, but they also impact the ability of hospitals to
                      deliver timely care.

                     Tl~e financial cost to society on a natrona! level has been estimated at $55.7
                     billiorz (2007), fvitl~ $25 billion att~•ibutable to IteaCt/tcare costs, $25.6 bi/Iron
                     i~t lost workplace productivity a~ttl $S.1 billion r'~r cf iminal jcrstice costs.
                     Interestingly, of the total, only a miniscule 0.3%was spent on researching the
                     problem and only 0.3%was spent on prevention. Drug abarse parts significant
                     strain on the criminal justice system. The cost natior~trllyfor presct'T~)t101?
                     opioid abzrse alone among the p~°ison popzrlation has been estimated at $S.1
                     billion. In Indiana, 53% ofpeople who crre incarcerated are diagnosed tivith a
                     szrbstance arse disorder. Ofpeople rvho retarrn to prison, 75% have a
                     sa~bstarrce abaise disorder. • Driig abaise pi~esents'ivo~~kplrce safety and
                     prodzrctrvrty issues, A first of its kind sui~vey`conducted by the National
                     Safety Council and the Indiana Attorney General's office found that 80% of
                     Indiana's employers have observed prescription drug misuse in their•
                     employees. The survey also found that 64% of employers perceive
                     prescription drugs to present a bigger problem in the woelcplace than illegal
                     substances.

                     Indiana ra~iks 9'~' ocrt of SO states in 2012. Tl~e rztrrrtbe~• of painkillers
                     (opioids) peg• 100 people fvas 96-193. JEFFERSON COUNTY lrad the wo~~st
                     health statersfor yeat~s preceding ll7e opioid epidermic, so ii was iro scrrp~~rse
                     that opioid injection resulted in the f~apid and crncliecked spread of l~lHly

                      (Emphasis Supplied, See:
                      https://www.inphilanthropy.org/sites/default/files/Richard%20M.%20Fairban
                      ks%200pioid%20Report%202016.pdfl

                  F. JEFFERSON COUNTY, Indiana has 218 individuals with HIV. These
                     numbers based on county size are the worst in the United States. It is
                     comparable to the statistics in Africa. A 2009 epidemiology report p►•epared
                     by the Indiana University Center for Health Policy shows that the per capita
                     dosage units for JEFFERSON COUNTY is 40.3.

          The geographical proximity of the MADISON to the opioid epidemic facilitated the

    spread of opioid abuse to its neighbors, including the CITY OF MADISON. You will find

    similar statistics in communities like Madison, Indiana and the effects on their local




                                                     10
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 11 of 94 PageID #: 99




    government and resources are the same. But even these alarming statistics do not fully

    illustrate the toll of prescription opioid abuse on patients and their families, as the dramatic increase

    in opioid prescriptions to treat chronic pain has resulted in a population of addicts ~vho seek drugs from

    doctors. Efforts by physicians to reverse course for a chronic pain patient with long term dependence on

    opioids are often thwarted by a secondary criminal market well-stocked by a pipeline of dn~gs that are


    diverted to supply these patients.

            7.      Prescription opioid abuse has not displaced heroin, but rather triggered a

    resurgence in its use, imposing additional burdens on agencies that address heroin use and

  addiction. Individuals wha are addicted to prescription opioids often transition to heroin (and the

  resulting spread of HIV) because it is a less expensive, readily available alternative that provides

  a similar high.

            8.       Chronic pain takes an enormous toll on their health, lives and families. These

  patients deserve both appropriate care and the ability to make decisions based on accurate,

  complete information about treatment risks and benefits. But Manufacturing Defendants' or

  some of their deceptive marketing campaign deprived Indiana patients and their doctors of the

  ability to make informed medical decisions and, instead, caused impo~~tant, sometimes life-or-

  death decisions to be made based not on science, but on hype. Manufactuc•ing Defendants

  deprived patients, their doctors, and health care payors of the chance to exercise informed

  judgment and subjected them to enormous costs and suffering. Manufacturing Defendants'

  conduct has also exacted, and foreseeably so, a financial burden on THE CITY OF MADISON,

  which has spent tax dollars on costs directly attributable to the flood of opioids Manufacturing

  Defendants unleashed on the City, including costs for addiction treatment and the treatment of

  babies born addicted to opioids.
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 12 of 94 PageID #: 100




            9.     To redress and punish these violations of law, Plaintiff seeks damages for the

    amo~ints paid in connection with the results of opioid abuse, including bttt not limited to City law

    enforcement, EMS, addiction treatment costs, and the like. Plaintiff also seeks a declaration that

    Manufacturing Defendants' conduct has violated Indiana law, an order requiring Manufacturing

    Defendants to cease their unlawful promotion of opioids and correct their misrepresentations and

    an order requiring Manufacturing Defendants to abate the public nuisance they have created and

    knew their actions would create. Plaintiff also seeks punitive damages, treble damages, and

    attorneys' fees and costs, in addition to granting any other equitable relief authorized by law.

   Manufacturing Defendants' conduct has also exacted, and foreseeably so, a financial burden on

    THE CITY OF MADISON. The City budget has been plagued with additional demands for

   public services attributable to the flood of opioids Manufacturing Defendants unleashed on the

   City, including costs for addiction treatment and the treatment of babies born addicted to opioids.

   Fut~ther, damages and equitable relief is sought on behalf of alf CITY OF MADISON citizens

   who or which have sustained damages or losses as a result of opioid abuse.

                                   II.    JURISDICTION AND VENUE

             10.       This Couc~t has personal jurisdiction over all Defendants as they conduct

    business in Indiana, purposefully direct or directed their actions toward Indiana, and/or have the

    requisite minitnunn contacts with Indiana necessary to constitutionally permit the CITY OF

    MADISON to exercise jurisdiction.

             Venue is proper in CITY OF MADISON as to all Defendants as they routinely conduct

    business in CITY OF MADISON and that the harm and injuries caused by their conduct was

    visited upon CITY OF MADISON and its citizens.




                                                    [L
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 13 of 94 PageID #: 101




            III.     PARTIES

            11.      Plaintiff, CITY OF MADISON, INDIANA, APOLITICAL SUBDIVISION

   OF THE STATE OF INDIEINIA is authorized to bring this action pursuant the Laws of the

   State of Indiana, including but not limited to Indiana Code 36-1-3-2.

          12.        The Defendants are:

           A.        PURDUE PHARMA L.P. is a limited partnership organized under the laws of

   Delaware. PURDUE PHARMA INC. is a New York corporation with its principal place of

   business in Stamford, Connecticut, and THE PURDUE FREDERICK COMPANY is a

   Delaware corporation with its principal place of business in Stamford, Connecticut

   (collectively, "Manufacturing Defendant" or "PURDUE").

                      PURDLTE manufactures, promotes, sells, and distributes opioids such as

   OxyContin, MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targinic~ ER in the

   U.S. and Indiana. OxyContin is PURDUE's best-selling opioid. Since 2009, PURDUE's annual

   sales of OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-fold from

   its 2006 sales of $8Q0 million. OxyContin constitutes roughly 30% of the entice market for

   analgesic drugs (painkillers).

           B.        ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its

   principal place of business in Malvern, Pennsylvania ENDO PHARMACEUTICALS INC. is a

   wholly- owned subsidiary of ENDO Health Solutions Inc. and is a Delaware corporation with

   its principal place of business in Malvern, Pennsylvania. (ENDO Health Solutions Inc. and

   ENDO Pharmaceuticals Inc. are collectively referred to as "Manufacturing Defendant" or

   "ENDO.")

                   ENDO develops, markets, and sells and has sold prescription drugs, including




                                                 13
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 14 of 94 PageID #: 102




    the opioids, Opana/Opana ER, Percodan, Percocet, and Zydone, in the U.S. and Indiana.

    Opioids made up roughly $403 million of ENDO's overall revenues of $3 billion in 2012.

    Opana ER yielded $1.15 billion in revenue from 2010 and 2013, and it accounted for 10% of

    ENDO's total revenue in 2012. ENDO also manufactures and sells generic opioids such as

    oxycodone, oxymorphone, hydromorphone, and hydrocodone products in the U.S. and Indiana.

           C.     SAMANTHA BEAVER is a person of the full age of majority whose address is

   8865 Chessie Drive, Indianapolis, Indiana. On July21, 2017, the Indiana Boa►•d of Pharmacy,

   entered Findings of Fact and Order revolting this Defendant's pharmacy technician license. The

   Board earlier found that the Defendant posed a clear and present danger to the public health and

   safety if allowed to practice as a pharmacy technician. The action of tl~e Board was based on

   Defendant's admission to the diversion from her pharmacy employer of nearly 1300 opioid and

   other controlled substance tablets beginning in April, 2016 and ending not later than December

   31, 2016. ((SEE: Cause Number: 2017 IBP OOOI, annexed as Exhibit A);

          KEVIN L. FOSTER is a person of the full age of majority whose address is 1015

   G~Ilium Drive, Cicero, Indiana. On July21, 2017, the Indiana Board of Pharmacy, entered its

   Final Order revoking this Defendant's pharmacist license by Agree►nent. The Board found that

   the Defendant posed a clear and present danger to the public health and safety if allowed to

   practice as a pharmacist. The action of the Board was based on Defendant's admission to the

   criminal diversion and distribution of Norco, an opioid. (SEE: Cause Number: 2016 IBP 0038,

   annexed as E~ibit B); and

          BRITTANY BERKSHIRE is a person of the full age of majority whose address is 115

   18~~' Street, Logansport, Indiana. On July 21, 2017, the Indiana Board of Pharmacy, entered

   I~ inclings of Fact and Order revoking this Defendant's pharmacy technician license. The Board




                                                   14
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 15 of 94 PageID #: 103




   earlier fot►nd that the Defendant posed a clear and present danger to the public health and safety

   if allowed to practice as a pharmacy technician. The action of the Board was based on

   Defendant's admission that she diverted opioids. As a result of her conduct, she was criminally

   charged in Cass Superior Court, (SEE: Cause Number: 2017 IBP 0006, annexed as Exhibit C)

   and are collectively referred to herein as "Pharmacy Defendants".

          JOE GAY, JR, is a person of the frill age of majority whose address is160 Paulanna

   Avenue, MADISON, IN, 47102. On July 11, 2016, a Judgment of Conviction for Dealing in

   Controlled Dangerous Substances, to wit: Iiydrocodone, was entered IN THE SCOTT' CIRCUIT

   COURT, CAUSE NO: 7X01-1503-FB-14, (Exhibit D, annexed).

          JESSE BOBB is a person of the full age of majority whose address is 1085 N:Co.Ld. 800

   E., Seymour, IN, 47274. On August 1, 2016, a Judgment of Conviction for Dealing in

   Controlled Dangerous Substances, to wit: Opana; was entered IN THE SCOTT CIRCUIT

   COURT, CAUSE NO: 7X01-1503-FB- I S, (Exhibit E, annexed).

          MICHAEL WHITE is a person of the frill age of majority whose address is presently

   unknown. On July 29, 201, a Judgment of Conviction for Dealing in Controlled Dangerous

   Substances, was entered IN THE SCOTT CIRCUIT COURT, CAUSE NO: 7X01-1503-FB-13,

  (Exhibit F, annexed).

         ELSA MARIE NEACE is a person of the full age of majority whose address is 430 S.

  Morgan Drive, MADISON, IN, 47102. On November 14, 2015, a Judgment of Conviction for

  Dealing in Controlled Dangerous Substances, to wit: Acetaminophen/Hydrocodone, was entered

  IN THE SCOTT CIRCUIT COURT, CAUSE NO: 7X01-1503-F3-2, (Exhibit G, annexed).

         GLENN MICHAEL FIELDS is a person of the frill age of majority whose address is

  1317 U.S. 31, Apartment 3, MADISON, IN, 47102. On June 23, 2015, a Judgment of Conviction




                                                  15
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 16 of 94 PageID #: 104




   for Dealing in Controlled Dangerous Substances, to wit: Oxycodone, was entered IN THE

   SCOTT CIRCUIT COURT, CAUSE NO: 7X01-1501-FB-1, (Exhibit H, annexed).

          CLAUD~ HOLT, JR. is a person of the age of majority whose address is 917 W. York

   Road Lot # 51, MADISON, IN, 47102. On July 20, 201 S, a Judgment of Conviction for Dealing

   in Controlled Dangerous Substances, to wit: Oxycodone, was entered IN THE SCOTT CIRCUIT

   COURT, CAUSE NO: 7X01-1501-FB-7, (Exhibit I, annexed).

          JAMES COOMER is a person of the age of majority whose address is 1103 W.York

   Road, MADISON, IN, 47102. On June 30, 2015, a Judgment of Coziviction for Dealing in

   Contt•olled Dangeirous Substances, to wit: Opana, was entered IN THE SCOTT CIRCUIT

   COURT, CAUSE NO: 7X01-1501-FB-6, (Exhibit J, annexed).

          LLOYD E. McNEAR is a person of the age of majority whose address is 1301 W. Yorl<

   Road, Lot # 106, MADISON, iN, 47102.On July 20, 2015, a Judgment of Conviction for

   Dealing in Controlled Dangerous Substances, to wit: Oxycodone, was entered IN THE SCOTT

   CIRCUIT COURT, CAUSE NO: 7X01-1501-FB-7, (Exhibit K, annexed).

          CHRISTOPHER C. SMITH is a person of the age of majority whose address is presently

   unknown. On January 23, 2017, a Judgment of Conviction for Dealing in Controlled Dangerous

   Substances, to wit: Opana, was entered IN THE SCOTT CIRCUIT COURT, CAUSE NO:

    7X01-1304-FA-13, (Exhibit M, annexed).

           JOEL E. BARRETT, JR. is a person of the age of majority whose address is 1020 E.

    Harrod Road, MADISON, In, 47102. On October 6, 2015, a Judgment of Conviction for

    Dealing in Controlled Dangerous Substances, to wit: Opana, was entered IN THE SCOTT

    CIRCUIT COURT, CAUSE NO: 7X01-1504-FA-6, (Exhibit N, annexed) and are collectively

    referred to herein as "Dealer Defendants".




                                                 16
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 17 of 94 PageID #: 105




           By their diversionary, illegal conduct, the Phar►nacy Defendants and the Dealer

    Defendants were able to ensure that there was a readily illegal opioid drug si►pply available in

    the State of Indiana and JEFFERSON County fueling and supporting the opioid epidemic,

    resulting in the harm and damages visited upon the Plaintiff as alleged hereinbelow.

           D.         DOES 1 THROUGH 100, INCLUSIVE. The CITY OF MADISON lacks

    information sufficient to specifically identify the true names or capacities, whether individual,

    corporate or otherwise, of the Manufacturing Defendants sued herein under the fictitious names

    DOES 1 through 100 inclusive, and they are therefore sued herein pursuant to. The CITY OF

    MADISON will amend this Complaint to show their true names and capacities if and when they

    are ascertained. The CITY OF MADISON is informed and believes, and on such information

    and belief alleges, that each of the Manufacturing Defendants named as a DOE is responsible in

    some manner for the events and occurrences alleged in this Complaint and is liable for the relief

    sought herein.

            IV.       FACTUAL ALLEGATIONS

            13.       Before the 1990s, generally accepted standards of medical practice dictated

    that opioids should only be used short-term for acute pain, pain relating to recovery from

   surgery, or for cancer or palliative (end-of-life) care. Due to the lack of evidence that opioids

    improved patients' ability to overcome pain anci fiinction, coupled with evidence of greater pain

   complaints as patients developed tolerance to opioids over time and the serious risk of addiction

   and other side effects, the use of opioids for chronic pain was discouraged or prohibited. As a

   result, doctors generally did not prescribe opioids for chronic pain,

            14.      To take advantage of the lucrative market for chronic pain patients,

   Defendant, PURDUE and ENDO developed or• was the beneficiary, i.e.




                                                   17
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 18 of 94 PageID #: 106




    AMERISOURCEBERGEN and MCKESSON, of awell-funded marketing scheme based on

    deception. PURDUE and ENDO used both marketing and unbranded advertising disseminated

    by seemingly independent third parties to spread false and deceptive statements about the risks

    and benefits of long-ter►n opioid use —statements that benefited not only themselves and the

    third-parties, such as AMERISOURCEBERGEN and MCKESSON, ~vho gained legitimacy

    when PURDUE and ENDO repeated those statements. Yet these statements were not only

    t~nsuppoi~ted by or contrary to the scientific evidence, they were also contrary to

    pronouncements by and guidance from the FDA and CDC based on that evidence. They also

    targeted susceptible prescribers and vulnerable patient populations.

           A.      Manufacturing Defendants Used Multiple Avenues To
    Disseminate Their False And Deceptive Statements About Opioids.

            15.       Manufacturing Defendants, PURDUE and ENDO, spread their false and

    deceptive statements by marketing their branded opioids directly to doctors and patients in

    Indiana. Mam~facturing Defendants, PURDUE and ENDO, also deployed seemingly

    unbiased and independent third parties that they controlled to spread their false and

    deceptive statements about the risks and benefits of opioids for the treatment of chronic pain

    throughout the United States.



           1.     Manufacturing Defendants, PURDUE and ENDO, spread and
    continue to spread their falseand deceptive statements through direct
    marketing of their branded opioids.

            16.       Manufacturing Defendants', PURDUE and ENDO, direct marketing of

    opioids generally proceeded on two tracks. First, each of these Defendant conducted and

    continues to conduct advertising campaigns touting the purported benefits of their branded

    drugs. For example, the opioid industry spent more than $14 million on medical journal



                                                    18
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 19 of 94 PageID #: 107




    advertising oi' opioids in 2011, nearly triple what they spent in 2001. This amount included

    $8.3 million by PIJRDUE, $4.9 million and $1.1 million by ENDO.

            17.    Branded ads deceptively portrayed the benefits of opioids for• chronic pain. For

    example, ENDO distributed and made available on its website opana.com a pamphlet

    promoting Opana ER with photographs depicting patients with physically demanding jobs like

    construction worker and chef, misleadingly implying that the drug would provide long-term

    pain-relief and functional improvement. PURDUE also ran a series of ads, called "Pain

   vignettes," for OxyContin in 2012 in medical journals. These ads featured chronic pain patients

   and recommended OxyContin for each. One ad described a "54-year-old writer with

   osteoarthritis of the hands" and implied that OxyContin would help the writer work more

   effectively. ENDO and PURDUE agreed in late 2015 and 2016 to halt these misleading

    representations in New Yorlc, but they may continue to disseminate them in Indiana.

            18.   Second, each Defendant promoted the use of opioids for chronic pain thc~ough

   "detailers" —sales representatives who visited individual doctors and medical staff in their

   offices —and small-group speaker programs. Manufacturing Defendants have not con•ected

   this misinformation. Instead, each Defendant devoted and contimies to devote massive

   resources to direct sales contacts with doctors. In 2014 alone, the opioid industry spent $168

   million on detailing branded opioids to doctors. This amount is twice as much as was spent on

   detailing in 2000. The amount includes $108 million spent by PURDUE, $10 million by

   ENDO.

           19.    Industry detailers have been reprimanded for their deceptive promotions. A

   July 2010 "Dear Doctor" letter mandated by the FDA required Actavis to acknowledge to the

   doctors to whom it marketed its pioid drug that "[b)etween June 2009 and February 2010,




                                                  fL']
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 20 of 94 PageID #: 108




    Actavis sales representatives distributed . . .promotional materials that . . ,omitted and

    minimized serious risks associated with [Kadian]," including the risk of "[m]isuse, [a)buse,

    and [d]iversion of [o]pioids" and, specifically, the t•isk that "[o]pioid[s] have the potential for

    being abused and are sought by drug abusers and people with addiction disorders and are

    subject to criminal diversion."

             20.    Manufacturing Defendants, PURDLTE and ENDO, also identified doctors to

    serve, for payment, on their speakers' bureaus and to attend programs with speakers and meals

    paid for by Manufacturing Defendants, PURDUE and ENDO. These speaker programs

    provided: (1) an incentive for doctors to prescribe a particular opioid (so they might be

    selected to promote the drug); (2) recognition and compensation for the doctors selected as

    speakers; and (3) an opportunity to promote the drug through the speaker to his or her peers.

    These speakers give the false impression that they are pt•oviding unbiased and medically

    accurate presentations when they are, in fact, presenting a script prepared by Manufacturing

    Defendants. On info~•mation and belief, these presentations conveyed misleading information,

    omitted material information, and failed to correct Manufacturing Defendants', PURDUE and

    ENDO, prior misrepresentations about the risks and benefits of opioids.

            21.     Manufacturing Defendants, PURDUE and ENDO, detailing to doctors is

    effective, Numerous studies indicate that marketing impacts prescribing habits, with face-to-

    face detailing having the greatest influence. Even without such studies, Manufacturing

    Defendants , PURDLIE and ENDO, purchase, manipulate and analyze some of themost

    sophisticated data available in any industry, data available from IMS Health Holdings, Inc.,

    to track, precisely, the rates of initial prescribing and renewal by individual doctor, which i11

    turn allows them to target, tailor, and monitor the impact of their core messages. Thus,
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 21 of 94 PageID #: 109




   Manufacturing Defendants, PURDUE and ENDO, know their detailing to doctors is

   effective an all of which inures to the benefit of others, such as AMERISOURCEBERGEN

   and MCKESSON. Mamifacturing Defendants, PURDUE and ENDO, employed the same

   marketing plans and strategies and deployed the same messages in Indiana as they did

   nationwide. Across the pharmaceutical industry, "core message" development is funded and

   overseen on a national basis by corporate headquarters. This comprehensive app~•oach

   ensures that Manufacturing Defendants', PURDUE and ENDO, messages are accurately

   and consistently delivec•ed across marketing channels —including detailing visits, speaker

   events, and advertising. Mam~facturing Defendants consider this high level of coordination

   and uniformity crucial to successfully marketing their• d~•ugs. In more simplistic terms, the

   overstatement of opioid benefit by one manufacturer or distributor; benefits a1L

           22.    Manufacturing Defendants, such as PURDIJE and ENDO, ensure marketing

   consistency nationwide through national and regional sales representative training; national

   training of local medical liaisons, the company employees who respond to physician inquiries;

   centralized speaker training; single sets of visual aids, speaker slide decks, and sales training

   materials; and nationally coordinated advertising. Mam~facturing Defendants' sales

   representatives and physician speakers were required to stick to prescribed talking points,

   sales messages, and slide decks, and supervisors rode along with them periodically to both

   check on their performance and compliance.



           2,    Manufacturing Defendants, PURDUE and ENDO, used a diverse group
   of seemingly independent third parties to spread false and deceptive statements about the
   risks and benefits of opioids.


           23.    Manufacturing Defendants, PURDUE and ENDO, also deceptively marketed




                                                   21
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 22 of 94 PageID #: 110




    opioids in Indiana through unbranded advertising — i.e., advertising that promotes opioid use

    generally but does not name a specific opioid. This advertising was ostensibly created and

    disseminated by independent third parties. But by funding, directing, reviewing, editing, and

    distributing this unbranded advertising, these Manufacturing Defendants controlled the

    deceptive messages disseminated by these third parties and acted in concert with them to

    falsely and misleadingly promote opioids for the treatment of chronic pain. Much as

    Manufacturing Defendants, PURDUE and ENDO, controlled the distribution of their "core

    messages" via their own detailers and speaker programs, Manufactu~•ing Defendants,

    PLTRDUE and ENDO, similarly controlled the distribution of these messages in scientific

    publications, treatment guidelines, CMEs, and medical conferences and seminars. To this

    end, Manufacturing Defendants, PURDUE and ENDO, used third-party public relations

    firms to help control those messages when they originated from third-parties.

            24.    Manufacturing Defendants, PURDUE and ENDO, also marketed through

    third-party, unbranded advertising to avoid regulatory scrutiny because that advertising is not

    submitted to and typically is not reviewed by the FDA. Manufacturing Defendants al,

    PURDIIE and ENDO, so used third-party, unbranded advertising to give the false appearance

    that the deceptive messages carne from an independent and objective source. Lilce the tobacco

    companies, Manufacturing Defendants, PURDUE and ENDO, used third parties that they

    funded, directed, and controlled to carry out and conceal their scheme to deceive doctors and

    patients about the risks and benefits of long- term opioid use for chronic pain.

            25.    Manufacturing Defendants', PURDUE and ENDO, deceptive unbranded

    marketing often contradicted what they said in their branded materials reviewed by the FDA.

    Por example, ENDO's unbranded advertising contradicted its concurrent, branded advertising




                                                   22
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 23 of 94 PageID #: 111




    for Opana ER:


                               Pain: Opioid                         Op~na ER
                              Therapy                         Adverfiseme►it

                                 Unbranded                            Branded
                                                                "All patients treated
                                                       with opioids require careful
                             "People who take          monitoring for signs of abuse
                     opioids as prescribed             and addiction, since use of
                     usually do not become             opioid analgesic products
                     addicted."                        carries the risk of addiction
                                                       even under appropriate
                                                       medical use."


            a.        Key Opinion Leaders ("KOLs")

           26.      Manufacturing Defendants also spoke through a small circle of doctors who,

   upon information and belief, were selected, funded, and elevated by PURDUE and ENDO

   because their public positions supported the use of opioids to treat chronic pain. These doctors

   became known as "key opinion leaders" or "KOLs."

           27.      PURDLTE and ENDO paid KOLs to serve as consultants or on their advisory

   boards and to give talks or present CMEs, and their support helped these KOLs become

   respected industry experts. As they rose to prominence, these KOLs touted the benefits of

   opioids to treat chronic pain, repaying PURDUE and ENDO by advancing their marketing

   goals. KOLs' professional reputations became dependent on continuing to promote a pro-

   opioid message, even in activities that were not directly funded 6yPURDLTE and ENDO.

           28.      KOLs have written, consulted on, edited, and lent their names to books and

   articles, and given speeches and CMEs supportive of chronic opioid therapy. PURDUE and

   ENDO created opportunities for KOLs to participate in research studies PURDUE and ENDO

   suggested or chose and then cited and promoted favorable studies or articles by their KOLs. By




                                                  23
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 24 of 94 PageID #: 112




    contrast, PURDUE and ENDO did not support, acknowledge, or disseminate publications of

    doctors unsupportive or critical of chronic opioid therapy.

            29.    PURDIJE and ENDO's KOLs also served on committees that developed

    treatment guidelines that strongly encourage the use of opioids to treat chronic pain, and on the

    boards of pro-opioid advocacy groups and professional societies that develop, select, anc(

    present CMEs. PURDiJE and ENDO were able to direct and exert control over each of these

    activities through their KOLs. The 2016 CDC Guideline recognizes that treatment guidelines

    can "change prescribing practices."

            30.    Pro-opioid doctors are one of the most important avenues that PURDUE and

    ENDO use to spread their false and deceptive statements about the risks and benefits of long-

    term opioid use. PURDLTE and ENDO know that doctors rely heavily and less critically on

    their peers for guidance, and KOLs provide the false appearance of unbiased and reliable

    support for chronic opioid therapy. For example, the State of New York found in its

    settlement with PURDUE that the PURDUE ~vebsite In the Face of Pain failed to disclose

    that doctors who provided testimonials on the site were paid by PURDUE and concluded

    that PURDUE 's failure to disclose these financial connections potentially misled consumers

    regarding the objectivity of the testimonials.

            31.    Thus, even though some of PURDUE and ENDO' KOLs have recently

    moderated or conceded the lack of evidence for many of the claims they made, those

    admissions did not reverse the effect of the false and deceptive statements that continue to

    appear nationwide and throughout the State of Indiana in PURDUE and ENDO' own

    marketing as well as treatment guidelines, CMEs and other seminars, scientific articles and

    research, and other publications available in paper or online.




                                                     24
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 25 of 94 PageID #: 113




            32.    All of these efforts by PURDUE and ENDO fostered a belief in the medical

    community as to the safety and efface of opioids, albeit a false belief, increasing the medical

    use of opioids inuring to the financial benefit of all Mamifacturing Defendants herein.

            33.    PURDUE and ENDO utilized many ICOLs, including many of the same ones.

   Two of the most prominent are described below.

            (1)       Russell Portenoy

            34.    Dr. Russell Portenoy, former Chairman of the Department of Pain Medicine

   and Palliative Care at Beth Israel Medical Center in New Yorlc, is one example of a KOL

   whom PURDLTE and ENDO identified and promoted to fiu~ther their marketing campaign. Dr.

   Portenoy received research support, consulting fees, and honoraria from Cephalon, ENDO,

   Janssen, and PLTRDUE (among others), and was a paid consultant to Cephalon and PURDUE.

            35.    Dr. Portenoy was instrumental in opening the door for the regular use of

   opioids to treat chronic pain. He served on the American Pain Society ("APS") /American

   Academy of Pain Medicine ("AAPM") Guidelines Committees, which endorsed the use of

   opioids to treat chronic pain, first in 1997 and again in 2009. He was also a member of the

   board of the

            American Pain Foundation ("APF"), an advocacy organization almost entirely

   funded by PURDUE and ENDO.

            36.    Dr. Portenoy also made frequent media appearances promoting opioids and

   spreading misrepresentations. He appeared on Good Mo~•ningAinerica in 2010 to discuss the

   use of opioids long-term to treat chronic pain. On this widely-watched program, broadcast in

   Indiana and across the country, Dr. Portcnoy claimed: "Addiction, when treating pain, is

   distinctly uncommon. If a person does not have a history, a personal history, of substance




                                                   25
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 26 of 94 PageID #: 114




    abuse, anddoes not have a history in the family of substance abuse, and does not have a very

    major psychiatric disorder, most doctors can feel very assured that that person is not going to

                     14
    become addicted."

            37.     To his credit, Dr. Portenoy later admitted that he "gave innumerable lectures in

    the late 1980s and `90s about addiction that weren't true." These lectures falsely clairried that

    fewer than 1% of patients would become addicted to opioids. According to Dr. Portenoy,

    because the primary goal was to "destigmatize" opioids, he and other doctors promoting them

    overstated their benefits and glossed over their risks. Dr. Portenoy also conceded that"[d]ata

            about the effectiveness of opioids does not exist."15 Portenoy candidly stated: "Did 1
    teach about

            pain management, specifically about opioid therapy, in a way that reflects
    misinformation?

            Well, . . . I guess I did."

            (2)       Lynn Webster

            38.    Another KOL, Dr. Lynn Webster, was the co-founder and Chief Medical

    Director of Lifetree Clinical Research, an otherwise un]<nown pain clinic in Salt Lake City,

    Utah. Dr.

            Webster was President in 2013 and is a current board member of AAPM, a front group

    that ardently supports chronic opioid therapy. He is a Senior Editor of Pain Medicine, the same

    journal that published ENDO special advertising supplements touting Opana ER. Dr. Webster

    was the author of numerous CMEs sponsored by ENDO and PURDUE . At the same time, Dr.

    Webster was receiving signiE7cant funding from PL7RDUE and ENDO (including nearly $2

    million from Cephalon).

            39.    During a portion of his time as a KOL, Dr. Webster was under investigation for




                                                    26
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 27 of 94 PageID #: 115




    ovecprescribing by the U.S. Department of Justice's D~•ug Enforcement Agency, .which raided

    his clinic in 2010. Although the investigation was closed without charges in 2014, snore than

    20 of Dr. Webster's former patients at the Lifetree Clinic have died of opioid overdoses.

              40.   Ironically, Dr. Webster created and promoted the Opioid Risk Tool, a five

    question, one-minute screening tool relying on patient self-reports that purportedly allows

   doctors to manage the risk that their patients will become addicted to or abuse opioids. The

   claimed ability to pre-sort patients likely to become addicted is an impot~tant tool in giving

   doctors confidence to prescribe opioids long-term, and for this reason, references to

   screening appear in various industry-supported guidelines. Versions of Dr. Webster's

   Opioid Risk Too] appea~~ on, or are linked to, websites run by PURDiJE and ENDO,

              41.   In 2011, Dc. Webster peesented, via webinar, a program sponsored by

   PURDUE titled,lYlnrragirrg Pntierrt's Opioid Use; I3alai~cing the Need and the Risk. Dr.

   Webster recommended use of cislc screening tools, urine testing, and patient agreements as

   a way to prevent "overuse of prescriptions" and "overdose deaths." This webinar was

   available to and was intended to reach Indiana doctors:

              42.   Dr. Webster also was a leading proponent of the concept of "pseudoaddiction,"

   the notion that addictive behaviors should be seen not as warnings, but as indications of

   undertreated pain. In Dc•. Webster's description, the only way to differentiate the two was to

   increase a patient's dose of opioids. As he and his co-author wrote in a book entitled Avoiding

   Opioicl Abarse While Managing Pnin (2007), a book that is still available online, when faced

   with signs of aberrant behavior, increasing the dose "in most cases . . .should be the clinician's

   first response." ENDO distributed this book to doctors. Years later, Dr. Webster reversed

   himself,




                                                  27
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 28 of 94 PageID #: 116




            acknowledging that "[pseudoaddiction] obviously became too much of an excuse to

    give patients more medication."

            b.        Front Groups

            43.    PUR.DUE and ENDO also entered into arrangements with seemingly unbiased

    and independent patient and professional organizations to promote opioids for the treatment

    of chronic pain. Under the direction and control of PURDUE and ENDO, these "Front

    Groups" generated treatment guidelines, unbranded materials, and programs that favored

    chronic opioid therapy. They also assisted PURDUE and ENDO by responding to negative

    articles, by advocating against regulatory changes that would limit opioid prescribing in

    accordance with the scientific evidence, and by conducting outreach to vulnerable patient

    populations targeted by PU~ZDUE and ENDO.

            44.    These Pront Groups depended on PURDUE and ENDO for funding and, in

    some cases, for survival. PURDUE and ENDO also exercised control over programs and

    materials created by these groups by collaborating on, editing, and approving their content,

    and by funding their dissemination. In doing so, PURDUE and ENDO made sure that the

    Groups would generate only the messages PURDUE at~d ENDO wanted to distribute.

    Despite this, the Front Group held itself out to be independent while serving the needs of

    their members —whether patients suffering from pain oc• doctors treating those patients.

            45.    PURDUE and ENDO utilized many Front Groups, including many of the

    same ones. Several of the most prominent are described below, but there are many others,

    including the American Pain Society ("APS"), American Get•iatrics Society ("AGS"), the

    Federation of State Medical Boards ("FSMB"), American Chronic Pain Association

    ("ACPA"), American Society of Pain Education ("ASPE"), National Pain Foundation




                                                   28
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 29 of 94 PageID #: 117




    ("NPP") and Pain &Policy Siudies Group ("PPSG").

             (1)         American Pain Foundation ("APF")

             46.       The most prominent of PURDUE and ENDO' Front Groups was APF, which

    received more than $10 million in funding from opioid manufacturers from 2007 ltntil it closed

    its doors in May 2012. ENDO alone provided more than half that funding; PURDLTE was next,

    at $1.7 million.

             47.       APF issued education guides for patients, reporters, and policymakers that

    touted the benefits of opioids for chronic pain and trivialized their risks, particularly the risk

    of addiction. APF also launched a campaign to promote opioids for returning veterans, which

    has contributed to high rates of addiction and other adverse outcomes —including death —

    among returning soldiers. APF also engaged in a significant multimedia campaign —through

    radio, television and the Internet — to educate patients about their "right" to pain treatment,

    namely opioids. All of the programs and materials were available nationally and were

    intended to reach Citizens of the CITY OF MADISON.

            48.    In 2009 and 2010, more than 80% of APF's operating budget carne from

   phaemaceutical industry sources. Including industry grants for specific projects, APF received

   about $2.3 million from industry sources out of total income of about $2.85 million in 2009;

   its budget for 2010 projected receipts of roughly $2.9 million from drug companies, out of

   total income of about $3.5 million. By 2011, APF was entirely dependent on incoming grants

   from PURDLTE and ENDO and others to avoid using its line of credit. As one of its board

   members, Russell Portenoy, explained, the lack of funding diversity was one of the biggest

   problems at APF.

            49.    APF held itself out as an independent patient advocacy organization. It often




                                                     29
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 30 of 94 PageID #: 118




     engaged in grassroots lobbying against various legislative initiatives that might limit opioid

    prescribing, and thus the profitability of its sponsors. It was often called upon to provide

    "patient representatives" for PURDUE and ENDO' promotional activities, including for

    PURDiJE's Partners Agninst Pain and Janssen's Let's Talk Pain. APF functioned largely as

    an advocate for the interests of PURDUE and ENDO, not patients. Indeed, as early as 2001,

    PURDUE told APF that the basis of a grant vas PURDUE's desire to "strategically align its

    investments in nonprofit organizations that share [its] business interests."

             50.    In practice, APF operated in close collaboration with opioid makers. On

    several occasions, representatives of the drag companies, often at informal meetings at Front

    Group conferences, suggested activities and publications for APF to pursue. APF then

    submitted grant proposals seeking to fiord these activities and publications, knowing that

    drug companies would support projects conceived as a result of these communications.

             51.    APF assisted in other marketing projects for drug companies. One project funded

    by another drug company — APF Repo~~ter's Guide: Covey°ing Pain card Its Management (2009)

    — recycled text that was originally created as pairt of the company's training document.

             52.    The same drug company made general grants, but even then it directed how

    APF used them. In response to an APF request for funding to address a potentially damaging

    state Medicaid decision related to pain medications generally, the company representative

    responded, "I provided an advocacy grant to APF this year —this would be a very good issue

    on which to use some of that. How does that work?"

             53.    APP's clear lack of independence — in its finances, management, and mission —

    and its willingness to allow PURDUE and ENDO to direct its activities and messages support

    an inference that each Defendant that worked with it was able to exercise editorial control




                                                    30
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 31 of 94 PageID #: 119




    over• its publications.

             54.     Indeed, the U.S. Senate Finance Committee began looking into APF in May

   2012 to determine the links, financial and otherwise, between the organization and the

   manufact«rers of opioid painkillers. The investigation caused considerable damage to APF's

   credibility as an objective and neutral third patty, and PURDUE and ENDO stopped finding

   it. Within days of being targeted by Senate investigation, APF's board voted to dissolve the

   organization "due to irreparable economic circumstances." APF "cease[d] to exist, effective

   immediately."

             (2)       American Academy of Pain Medicine ("AAPM")

             55.    The American Academy of Pain Medicine, with the assistance, prompting,

   involvement, and funding of PURDUE and ENDO, issued treatment guidelines and

   sponsored and hosted medical education programs esse~itial to PURDUE and ENDO'

   deceptive marketing of chronic opioid therapy.

            56.     AAPM received over $2.2 million in funding since 2009 from opioid

   manufactures. AAPM maintained a corporate relations council, whose members paid $25,000

   per year (on top of other funding) to participate. The benefits included allowing members to

   present educational programs at off-site dinner symposia in connection with AAPM's marquee

   event —its annual meeting held in Palm Springs, California, or other resort locations. AAPM

   describes the annual event as an "exclusive venue" for• offering education programs to doctors.

   Membership in the corporate relations council also allows drug company executives and

   marketing staff to meet with AAPM executive committee members in small settings.

   PURDLTE and ENDO were members of the council and presented deceptive programs to

   doctors who attended this ann~ial event.




                                                 31
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 32 of 94 PageID #: 120




             57.    AAPM is viewed internally by ENDO as "industry friendly," with ENDO

    advisors and speakec•s among its active members. ENDO attended AAPM conferences,

    fitt~ded its CMEs, and distributed its publications. The conferences sponsored by AAPM

    heavily emphasized sessions on opioids — 37 out of roughly 40 at one conference alone.

    AAPM's presidents have included top industry-supported KOLs Perry Fine, Russell

    Portenoy, and Lynn Webster. Dr. Webster was even elected president of At1PM while under

    a DEA investigation. Another past AAPM president, Dr. Scott Fishman, stated that he would

    place the organization "atthe forefront" of teaching that "the risks of addiction are . . . small

    and can be managed."

             58.    AAPM's staff understood they and their industry finders were engaged in

    a common task. PURDUE and ENDO were able to influence AAPM through both their

    significant and regular funding and the leadership of pro-opioid KOLs within the

    organization.

             59.    In addition, treatment guidelines have been particularly important in securing

    acceptance for chronic opioid therapy. They are relied upon by doctors, especially the general

    practitioners and family doctors targeted by PURDUE and ENDO, who are generally neither

    experts nor trained in the treatment of chronic pain. Treatment guidelines not only directly

    inform doctors' prescribing practices, but are cited throughol~t the scientific literature and

    referenced by third-party payors in dete►•mining whether they should cover treatments for

    specific indications. Pharmaceutical sales representatives employed by ENDO and PURDUE

    discussed treatment guidelines with doctors during individual sales visits.

             60.    In 1997, AAPM and the American Pain Society jointly issued a consensus

    statement, The Use of Opioidsfor• the Treatment of Chronic Pain, which endorsed opioids to




                                                     32
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 33 of 94 PageID #: 121




    treat chronic pain and claimed that the risk that patients would become addicted to opioids was

    low. The co-author of the statement, Dr. Haddox, was at the time a paid speaker for PURDUE.

   Dr. Portenoy was the sole consultant. The consensus statement remained on AAPM's website

   t~iitil 2011, a►ld was taken down from AAPM's website only after a doctor complained, though

   it lingers on the Internet elsewhere.

            61.    AAPM and APS issued their own guidelines in 2009 ("AAPM/APS

   Guidelines") and continued to recommend the use of opioids to treat chronic pain. Fourteen of

   the 21 panel members who drafted the AAPM/APS Guidelines, including KOLs Dr. Poi~tenoy

   and Dr. Pe~•ry Fine of the University of Utah, received support from ENDO and PURDUE .

            62.    The 2009 Guidelines promote opioids as "safe and effective" for treating

   chronic pain, despite acknowledging limited evidence, and conclude that the risk of addiction

   is manageable fog• patients regardless of past abuse histories. One panel member, Dr. Joel

   Saper, Clinical Professor of Neurology at Michigan State University and founder of the

   Michigan Headache &Neurological Institute, resigned from the panel because of his

   concet•ns that the 2009 Guidelines were influenced by contributions that drug companies,

   including PURDUE and ENDO, made to the sponsoring organizations and committee

   membe~~s. These AAPM/APS Guidelines have been a particularly effective channel of

   deception and have influenced not only treating physicians, but also the body of scientific

   evidence on opioids; the Guidelines have been cited 732 times in academic literature, were

   disseminated in Indiana during the relevant time period, are still available online, and were

   reprinted in the Join•nal of Pain.

           63.     PURDUE and ENDO widely referenced and promoted the 2009

   Guidelines without disclosing the acknowledged lack of evidence to support them.




                                                  33
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 34 of 94 PageID #: 122




             64.    PURDLTE and ENDO worked together, through Front Groups, to spread their

    deceptive messages about the risks and benefits of long-term opioid therapy. For example,

    PURDUE and ENDO combined their efforts through the Pain Care Forum (PCF), which

    began in 2004 as an APF project. PCF is comprised of representatives from opioid

    manufacturers (ENDO and PURDUE) and various Front Groups, almost alt of which

    received substantial funding from PURDUE and ENDO. Among other projects, PCF worked

    to ensure that an FDA-mandated education project on opioids was not unacceptably negative

    and did not require mandatory participation by prescribers, which PURDUE and ENDO

    determined would reduce prescribing.

    A. PURDUE and ENDO' Marketing Scheme Misrepresented The Risks And Benefits Of
       Opioids.

            65.     To convince doctors and patients in Indiana that opioids can and should be used

    to treat chronic pain, PURDUE and ENDO had to convince them that long-term opioid use is

    both safe and helpful. Knowing that they could do so only by deceiving those doctors and

    patients about the risks and benefits of long-term opioid use, PURDUE and ENDO made

    claims that were not supported by or were contrary to the scientific evidence. Even though

    pronouncements by and guidance fl~om the FDA and the CDC based on that evidence confirm

    that their• claims were false and deceptive, PURDITE and ENDO have not corrected them, or

    instructed their KOLs or• Front Groups to correct them, and continue to spread them today.



              3,    PURDUE and ENDO falsely trivialized ox failed to disclose the known
    risks of long- term opioid use.

            66.    To convince doctors and patients that opioids are safe, PURDUE and ENDO

    deceptively trivialized and failed to disclose the risks of long-term opioid use, particularly the

    risk of addiction, through a series of misrepresentations that have been conclusively debunked



                                                    34
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 35 of 94 PageID #: 123




    by the FDA and CDC. These misrepresentations —which are desca•ibed below — reinf'or•ced

    each othe►• and created the dangerously misleading impression that: (1) starting patients on

    opioids was low- risk because most patients would not become addicted, and because those

    who were at greatest risk of addiction could be readily identified and managed; (2) patients

   who displayed signs of addiction probably were not addicted and, in any event, could easily be

   weaned from the drugs; (3) the use of higher opioid doses, which many patients need to sustain

   pain relief as they develop tolerance to the drugs, do not pose special risks; and (4) abuse-

   deterrent opioids both prevent abuse and overdose and are inherently less addictive. PURDUE

   and ENDO have not only failed to correct these misrepresentations, they continue to make

   them today.

            67.    PURDUE and ENDO falsely claimed that the risk of addiction is lo~v and t11at

   addiction is unlikely to develop when opioids are prescribed, as opposed to obtained illicitly;

   and failed to disclose the greater risk of addiction with prolonged use of opioids. Some

   illustrative examples of these false and deceptive claims are described below:

                  a. PURDLTE co-sponsored APF's Ti~eah~~ent Optio»s: A Gzride for
                     People Living tii~rth Pain (2007), which instructed that addiction is
                     rare and limited to extreme cases of unauthorized dose escalations,
                     obtaining duplicative opioid prescriptions from multiple sources,
                     or theft. This publication is still available online.

                  b. ENDO sponsored a website, Painknowledge.com, which claimed
                     in 2009 that "[p]eople who take opioids as prescribed usually do
                     not become addicted." Another ENDO website, Pa~inAction.com,
                     stated "Did you know? Most chronic pain patients do not become
                     addicted to the opioid medications that are prescribed for them."

                  c. ENDO distributed a pamphlet with the ENDO logo entitled Living
                     with Someone tivith Chronic Pnin, which stated that: "Most health
                     care providers ~vho treat people with pain agree that most people
                     do not develop an addiction problem." A similar statement
                     appeared on the ENDO website www.opana.com.




                                                  35
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 36 of 94 PageID #: 124




                   d. PURDUE sponsored APF's A Policymaker's Guicle to
                      Under•stnndirrg Pain &Its Management -which claims that less
                      than 1°/o of children prescribed opioids will become addicted and
                      that pain is undertreated due to "misconceptions about opioid
                      addiction[]." This publication is still available online.

                   e. Detailers for PURDUE and ENDO, minimized or omitted any
                      discussion with doctors of the risk of addiction; misrepresented
                      the potential for abuse of opioids with purportedlyabuse- deterrent
                      formulations; and routinely did not correct the misrepresentations
                      noted above.

            68.    'These claims are contrary to longstanding scientific evidence, as the FDA and

    CDC have conclusively declared. As noted in the 2016 CDC Guideline endorsed by the FDA,

    there is "extensive evidence" of the "possible harms of opioids (including opioid use disorder

    [an alternative term for opioid addiction])." The Guideline points out that "[o]pioid pain

    medication use presents serious risks, including . . . opioid use disorder" and that "continuing

    opioid therapy for 3 months substantially increases risk for opioid use disorder."

            69.    The FDA further exposed the falsity of PURDUE and ENDO' claims about the

    low risk of addiction when it announced changes to the labels for ER/LA opioids in 2013 and

    for IR opioids in 2016. In its announcements, the FDA found that "most opioid drugs have

    `high potential for abuse"' and that opioids "are associated with a substantial risk of misuse,

    abuse, NOWS [neonatal opioid withdrawal syndrome], addiction, overdose, and death."

    According to the FDA, because of the "known serious risks" associated with long-term opioid

    use, including "risks of addiction, abuse, and misuse, even at recommended doses, and because

    of the greater risks of overdose and death," opioids should be used only "in patients for whom

    alternative treatment options" like non-opioid drugs have failed. The FDA further

    acknowledged that the risk is not limited to patients who seek drugs illicitly; addiction "can

    occur in patients appropriately prescribed [opioids)."




                                                    36
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 37 of 94 PageID #: 125




            70.    The warnings on PURDUE and ENDO' own FDA-approved drug labels

    caution that opioids "expose[] users to risks of addiction, abuse and misuse, which can lead to

    overdose and death," that the drugs contain "a substance with a high potential for abuse," and

    that addiction "can occur in patients appropriately prescribed" opioids.

            71.    The State of New York, in a 2016 settlement agreement with ENDO, found

    that opioid "use disorders appear to be highly prevalent in chronic pain patients treated with

    opioids, with up to 40% of chronic pain patients treated in specialty and primary care

    outpatient centers meeting the clinical criteria for an opioid use disorder." ENDO had

    claimed on its www.opana.com website that "[m]ost healthcare providers who treat patients

    with pain agree patients treated with prolonged opioid medicines usually do not become

    addicted," but the State found that ENDO had no evidence for that statement. Consistent with

   this, ENDO agreed not to "make statements that . . . opioids generally are non-addictive" or

   "that most patients who take opioids do not become addicted" in New York. ENDO remains

    free, however, to make those statements in Indiana.

            72.    PURDUE and ENDO falsely instructed doctors and patients that the signs of

   addiction ace actually signs of undertreated pain and should be treated by prescribing more

   opioids, PURDUE and ENDO called this phenomenon "pseudoaddiction" — a term coined by

   Dr. David Haddox, who went to work for PURDUE, and popularized by Dr. Russell Portenoy,

   a KOL for ENDO and PURDUE, and others —and falsely claimed that pseudoaddiction is

   substantiated by scientific evidence. Some illustrative examples of these deceptive claims aee

   described below:

                      PURDUE co-sponsored Responsible Opioic~ P~•escribrng (2007),
                      which taught that behaviors such as "requesting drugs by name,"
                      "demanding or manipulative behavior," seeing more than one
                      doctor to obtain opioids, and hoarding, are all signs of



                                                  37
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 38 of 94 PageID #: 126




                      pseudoaddiction, rather than true addiction. Responsible Opioid
                      Prescribing remains for sale online. The 2012 edition, which also
                      remains available online, continues to teach that pseudoaddiction
                      is real.


            b.        ENDO sponsored a National Initiative on Pain Control (NIPC)
                      CME program in 2009 titled Chronic Opiord The~•crpy:
                       Understanding Risk YYhile Maximrzrng Analgesia, which
                      promoted pseudoaddiction by teaching that a patient's aberrant
                      behavior was the result of untreated pain. It substantially
                      controlled NIPC by funding NIPC projects; developing,
                      specifying, and reviewing content; and distributing NIPC
                      materials,
                      PURDUE published a pamphlet in 2011 entitled Providing Relief,
                      PreventingAbirse, which described pseudoaddiction as a concept
                      that "emerged in the literature" to describe the inaccurate
                      interpretation of [drug-seeking behaviors] in patients who have
                      pain that has not been effectively treated."

            d.        PLTR.DUE sponsored a CME program entitled Path of the Patient,
                      Managing Chronic Pain in YoZ~~ger Adarlts at Riskfof~ Abarse. In a
                      role play, a chronic pain patient with a history of drug abuse tells
                      his doctor• that he is taking twice as many hydrocodone pills as
                      directed. The narrator notes that because of pset~doaddiction, the
                      doctor• should not assume the patient is addicted even if he
                      persistently asks for a specific drug, seems desperate, hoards
                      medicine, or "overindulges in unapproved escalating doses." The
                      doctor treats this patient by prescribing ahigh-dose, long- acting
                      opioid.

            73.    The 2016 CDC Guideline rejects the concept of pseudoaddiction. The

    Guideline nowhere recommends that opioid dosages be increased if a patient is not

    experiencing pain relief. To the cont►•ary, the Guideline explains that "[p]atients wllo do not

    experience clinically meaningfulpain relief early in treatment . . .are unlikely to experience

    pain relief with longer- term use," and that physicians should "reassess[] pain and function

    within 1 month" in order to decide whether to "minimize risks of long-term opioid use by

    discontinuing opioids" because the patient is "not receiving a clear benefit."

            74.     ENDO has effectively repudiated the concept of pseudoaddiction. In finding



                                                    38
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 39 of 94 PageID #: 127




    that "[t]he pseudoaddiction concept has never been empirically validated and in fact has been

    abandoned by some of its proponents," the State of New Yoek, in its 2016 settlement with

   ENDO, reported that "ENDO's Vice President for Pharmacovigilance and Risk Management

   testified that he was not aware of any research validating the `pseudoaddiction' concept" and

   acknowledged the difficulty in distinguishing "between addiction and `pseudoaddiction."'

   Consistent with this, ENDO agreed not to "use the term `pseudoaddiction' in any training or:

   marketing" in New York. ENDO, however, remains free to do so in Indiana.

           75.    PURDUE and ENDO falsely instructed doctors and patients that addiction risk

   screening tools, patient contracts, urine drag screens, and similar strategies allow them to

   reliably identify and safely prescribe opioids to patients predisposed to addiction. These

   misrepresentations were especially insidious because PURDUE and ENDO aimed them at

   general practitioners and family doctors who lack the time and expertise to closely ►nanage

   higher-~•isk patients on opioids. PURDLTE and ENDO' misrepresentations made these doctors

   feel more comfortable prescribing opioids to their patients, and patients more comfortable

   starting on opioid therapy for chronic pain. Some illustrative examples of these deceptive

   claims are described below:

           a.       ENDO paid fora 2007 supplement in the Jozn•ncrl of Family
                    Practice written by a doctor who became a member of ENDO's
                    speakers bureau in 2010. The supplement, entitled Pain
                    Ma»agement Dilemmas in Pri~ntr~y Care: Use of Opioids,
                    emphasized the effectiveness of screening tools, claiming that
                    patients at high risk of addiction could safely receive chronic
                    opioid therapy using a "maximally structured approach" involving
                    toxicology screens and pill counts.

                    PURULTE sponsored a 2011 webinar, Managing Patient's Opioid
                    Use: Balnncing the Need and Risk, which claimed that screening
                    tools, urine tests, and patient agreements prevent "overuse of
                    prescriptions" and "overdose deaths."




                                                  39
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 40 of 94 PageID #: 128




             c.       As recently as 2015, PURDUE has represented in scientific
                      conferences that "bad apple" patients —and not opioids —are the
                      source of the addiction crisis and that once those "bad apples" are
                      identified, doctors can safely prescribe opioids without causing
                      addiction.

             76.    Once again, the 2016 CDC GL►ideline confirms the falsity of these

    misrepresentations. The Guideline notes that there are no studies assessing the effectiveness of

    risk mitigation strategies —such as screening tools, patient contracts, urine drug testing, or pill

    counts widely believed by doctors to detect and deter abuse — "for improving outcomes related

    to overdose, addiction, abuse, or misuse." As a result, the Guideline recognizes that available

    risk screening tools "show insufficient accuracy for classification of patients as at low or high

    risk for opioid] abuse or misuse" and counsels that doctors "should not overestimate the ability

    of these tools to rule out risks from long-term opioid therapy."

            77.     To underplay the risk and impact of addiction and make doctors feel more

    comfortable starting patients on opioids, PURDUE and UNDO falsely claimed that opioid

    dependence can easily be addressed by tapering and that opioid withdrawal is not a problem,

    and failed to disclose the increased difficulty of stopping opioids after long-term use.

            78.     For example, a CME sponsored by ENDO, entitled Persistent Pain in the

    Older Adarlt, claimed that withdrawal symptoms can be avoided by tapering a patient's opioid

    dose by 10%-20%for 10 days. And PURDLTE sponsored APF's A Policymnker's Ga~ide to

    Urtderstnnclirrg Pain &Its Management, which claimed that "[s]ymptoms of physical

    dependence can often be ameliorated by gradually decreasing the dose of medication during

    discontinuation" without mentioning any hardships that might occur.

            79.     PURDUE and ENDO deceptively minimized the significant symptoms of

   opioidwithdrawal-which, as explained in the 2016 CDC Guideline, include drug cravings,




                                                     40
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 41 of 94 PageID #: 129




   anxiety, insomnia, abdominal pain, vomiting, diarrhea, sweating, tremor, tachyca►•dia (rapid

   heartbeat), spontaneous abortion and premature labor in pregnant women, and the unmasking of

   anxiety, depression, and addiction —and grossly understated the difficulty of tapec•ing,

   particularly after long-term opioid use. Yet the 2016 CDC Guideline recognizes that the duration

   of opioid use and the dosage of opioids prescribed should be "limit[ed]" to "minimize the need to

   taper opioids to prevent disteessing or unpleasant withdrawal symptoms," because "physical

   dependence on opioids is an expected physiologic response inpatients exposed to opioids for

   mote than a few days." The Guideline fi~i-ther states that "tapering opioids can be especially

   challenging after years on high dosages because of physical and psychological dependence" and

   highlights the difficulties, including the need to carefully identify "a taper slow enough to

   minimize symptoms and signs of opioid withdrawal" and to "pause[] and restart[]" tapers

   depending on the patient's response.

            The CDC also acknowledges the lack of any "high-quality studies comparing the

   effectiveness of different tapering protocols for use when opioid dosage is reduced or opioids

   are discontinued."

            80.    PURDUE and ENDO falsely claimed that doctors and patients could increase

   opioid dosages indefinitely without added risk and failed to disclose the greater risks to

   patients at higher dosages. The ability to escalate dosages was critical to PURDUE and

   ENDO' efforts to market opioids for long-term use to treat chronic pain because, absent this

   misrepresentation, doctors would have abandoned treatment when patients built up tolerance

   and lower dosages did not provide pain relief. Some illustt•ative examples are described

   below:

            a.       PURDLTE co-sponsored APF's Treatment Options: A G2ride for•
                     People Living tivith Pain (2007), which claims that some patients




                                                   41
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 42 of 94 PageID #: 130




                      "need" a larger dose of an opioid, regardless of the dose currently
                      prescribed. The guide stated that opioids have "no ceiling dose"
                      and are therefore the most appropriate treatment for severe pain.
                      This guide is still available for sale online.

             b.       ENDO sponsored a website, painlcnowledge.com, which claimed
                      in 2009 that opioid dosages maybe increased until "you are on the
                      right dose of medication for your pain."

                      ENDO distributed a pamphlet edited by a KOL entitled
                      Understanding Yozrr Pain: Tnking Oral Opioid Annlgesics, which
                      was available during the time period of this Complaint on ENDO's
                      website. In Q&A format, it asked "If I take the opioid now, will it
                      work later when I really need it?" The response is, "The dose can
                      be increased. . . . You won't `run out' of pain relief"

            d.        PURDUE 's In the Face of Pain website promotes the notion that
                      if a patient's doctor does not presceibe what, in the patient's view,
                      is a sufficient dosage of opioids, he or she should find another
                      doctor who will.

            e.        PURDUE sponsored APF's A Policymaker's Gzii~le to
                      Understanding Pais &Its Management, which taught that dosage
                      escalations are "sometimes necessary," even unlimited ones, but
                      did not disclose the risks from high opioid dosages. Tliis
                      publication is still available online.

            f.        PURDUE sponsored a CME entitled Overview of Management
                      Options that is still available for CME credit. The CME was edited
                      by a KOL and taught that NSAIDs and other drugs, but not
                      opioids, are unsafe at high dosages.

            g.        PURDUE presented a 2015 paper at the College on the Problems
                      of Drug Dependence, the "the oldest and largest organization in
                      the US dedicated to advancing a scientific approach to substance
                      use and addictive disorders," challenging the correlation between
                      opioid dosage and overdose.

            81.    These claims conflict with the scientific evidence, as confirmed by the FDA

    and CDC. As the CDC explains in its 2016 Guideline, the "[b]eneftts of high-dose opioids

    for chronic pain are not established" while the "risks for serious harms related to opioid

    therapy increase at higher opioid dosage." More specifically, the CDC explains that "there is




                                                    42
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 43 of 94 PageID #: 131




    now an established body of scientific evidence showing that overdose risk is increased at

    higher opioid dosages." The CDC also states that "there is an increased risk for opioid use

    disorder, respiratory depression, and death at higher' dosages." That is why the CDC advises

    doctors to "avoid increasing dosages" above 90 morphine milligram equivalents per day.


            82.    The 2016 CDC Guideline reinforces earlier findings announced by the FDA.

    In 2013, the FDA acknowledged "that the available data do suggest a relationship between

    increasing opioid dose and risk of certain adveese events." For example, the FDA noted that

   studies "appear to credibly suggest a positive association between high-dose opioid use and

   the risk of overdose and/or overdose mortality."

            83.    PURDUE and ENDO' deceptive marketing of the so-called abuse-

   deterrent properties of some of their opioids has created false i►npressions that these

   opioids can curb addiction and abuse. Indeed, in a 2014 survey of 1,000 primary care

   physicians, nearly half reported that they believed abuse-deterrent formulations are

   inherently less addictive.20

            84.    More specifically, PURDUE and ENDO have made misleading claims about the

   ability of their so-called abuse-deterrent opioid formulations to deter abuse. For example,

   ENDO's advertisements for the 2012 reformulation of Opana ~R claimed that it was designed

   to be crush resistant, in a way that suggested it was more difficult to abuse. This claim was

   false. The FDA warned in a 2013 letter that there was no evidence ENDO's design "would

   provide a reduction in oral, intranasal or intravenous abuse." Moreover, ENDO's own studies,

   which it failed to disclose, showed that Opana ER could still be ground and chewed.


           85.    Ina 2016 settlement with t11e State of New York, ENDO agreed not to make




                                                  43
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 44 of 94 PageID #: 132




    statements in New York that Op~na ER was "designed to be, or is crush resistant." The State

    found those statements false and deceptive because there was no difference in the ability to

    extract the narcotic from Opana ER. Similarly, the 2016 CDC Guideline states that "[n]o

    studies" support the notion that "abuse-deterrent technologies [are] a risk mitigation strategy

    for deterring or preventing abuse," noting that the technologies —even when they work — "do

    not prevent opioid abuse through oral intake, the most common route of opioid abuse, and

    can still be abused by nonoral routes."

            86.    These numerous, longstanding misrepresentations of the risks of long-term

    opioid use spread by PURDUE and ENDO successfully convinced doctors and patients to

    discount those risks.



           2.      PURDUE and ENDO grossly overstated the benefits of chronic opioid
    therapy.

              87. To convince doctors and patients that opioids should be used to treat chronic

    pain, PURDUE and ENDO also had to persuade them that there was a significant upside to

    long-term opioid use. But as the 2016 CDC Guideline makes clear, there is "insufficient

    evidence fio determine the long-term benefits of opioid therapy for chronic pain." In fact, the

    CDC found that "[n]o evidence shows along-term benefit of opioids in pain and function

    versus no opioids for chronic pain with outcomes examined at least 1 year later (with most

    placebo-controlled randomized trials < 6 weeks in duration)" and that other treatments were

    more or equally beneficial and less harmful than long-term opioid use. The FDA, too, has

    recognized the lack of evidence to suppot-t long-term opioid use. In 2013, the FDA stated that

    it was "not aware of adequate and well-controlled st~.idies of opioids use longer than 12

    wee[<s." Despite this, Pi.JRDUE and ENDO falsely and misleadingly touted the benefits of




                                                   44
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 45 of 94 PageID #: 133




    long-term opioid use and falsely and misleadingly suggested that these benefits were supported

    by scientific evidence. Not only have PURDUE and ENDO failed to correct these false and

    deceptive claims, they continue to make them today.

                 88. For example, PURDUE and ENDO falsely claimed that long-term opioid

    use improved patients' function and quality of life. Some illustrative examples are

    described below:

            a.         ENDO distributed advertisements that claimed that the use of
                       Opana ER for chronic pain would allow patients to perform
                       demanding tasks like construction work or work as a chef and
                       portrayed seemingly healthy, unimpaired subjects.

            b.         PURDUE ran a series o~f advertisements for OxyContin in 2012 in
                       medical journals entitled "Pain vignettes," which were case
                       studies featuring patients with pain conditions persisting over
                       several months and recommending OxyContin for them. The ads
                       implied that OxyContin improves patients' function.

            c.         Responsible Opiord Prescribing (2007), sponsored and distributed
                       by ENDO and PURDUE, among other taught that relief of pain by
                       opioids, by itself, unproved patients' function. The book remains
                       for sale online:

            d.         PURDUE co-sponsored APF's Treatment Options: A Guide for
                       People Living tivrth Pnin (2007), which counseled patients that
                       opioids "give [pain patients] a quality of life we deserve." The
                       guide was available online until APF shut its doors in 2012.

           e.          ENDO's NIPC website painknotivleclge.com claimed in 2009 that
                       with opioids, "your level of fiinction should improve; you may
                       find you ate now able to participate in activities of daily living,
                       such as work and hobbies, that yott were not able to enjoy when
                       your pain was worse." Elsewhere, the website touted improved
                       quality of life (as well as "improved function") as benefits of
                       opioid therapy. The grant request that ENDO approved for this
                       pt•oject specifically indicated NIPC's intent to make misleading
                       claims about function, and ENDO closely tracked visits to the site.

           f.          ENDO was the sole sponsor, through NIPC, of a series of CMEs
                       titled Pe~•sistent Pain in the Older Patient, which claimed that
                       chronic opioid therapy has been "shown to reduce pain and



                                                    45
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 46 of 94 PageID #: 134




                       improve depressive symptoms and cognitive functioning." The
                       CME was disseminated via ~vebcast.

             g.        PURDUE sponsored the development and distribution of APF's A
                       Policymake~•'s Garrde to Understanding Pain &Its Manageme~rt,
                       which claimed that "multiple clinical studies" have shown that
                       opioids at•e effective in impc•oving daily function, psychological
                       health, and health- related quality of life for chronic pain patients."
                       The Policymaker's Guide was originally published in 2011 and is
                       still available online today.

             h.        PURDUE 's and ENDO's sales representatives have conveyed
                       and continue to convey tl~e message that opioids will improve
                       patient function.

             89.    These claims find no support in the scientific literature. The FDA and other

    federal agencies have made this clear for years. Most recently, the 2016 CDC Guideline

    approved by the FDA concluded that "there is no good evidence that opioids improve pain

    or function with long-term use, and . . .complete relief of pain is unlikely." (Emphasis

    added.) The CDC reinforced this conclusion throughout its 2016 Guideline:

                      "No evidence shows along-term benefit of opioids in pain and
                       function versus no opioids for chronic pain with outcomes
                       examined at least 1 year later . . ."

                      "Although opioids can reduce pain during short-term use, the
                       clinical evidence review found insufficient evidence to determine
                       whether pain relief is sustained and whether function or quality
                       of life improves with long-term opioid therapy."

                      "[E]vidence is limited or insufficient for improved pain or
                       function with long-term use of opioids for several chronic pain
                       conditions for which opioids are commonly prescribed, such as
                       low back pain, headache, and fibromyalgia."

            90.     The CDC also noted that the risks of addiction and death "can cause distress

    and inability to fulfill major role obligations." As a matter of common sense (and medical

    evidence), drugs that can kill patients o~• commit them to a life of addiction or recovery do not

    improve their function and gtaality of life.



                                                     46
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 47 of 94 PageID #: 135




             91.    The 2016 CDC Guidelirie was not the first time a federal agency repudiated

    PLTRDLTE and ENDO' claim that opioids improved function and quality of life and in 2008,

    the FDA noted "that [the claim that] patients who are treated with the drug experience an

    improvement in their overall function, social function, and ability to perform daily activities .

    . ,has not been demonstrated by substantial evidence or substantial clinical experience."

             92.    PURDUE and ENDO also falsely and misleadingly emphasized or exaggerated

    the risks of competing p►•oducts like NSAIDs, so that doctors and patients would look to

    opioids first for the treatment of chronic pain. Once again, these misrepresentations by

    PURDUE and ENDO contravene pronouncements by and guidance from the FDA and CDC

    based on the scientific evidence. Indeed, the FDA changed the labels for ER/LA opioids in

    2013 and IR opioids in 2016 to state that. opioids should only be used as a last resort "in

    patients for which alternative treatment options" like non-opioid drugs "are inadee~uate." And

    the 2016 CDC Guideline states that NSAIDs, not opioids, should be the first-Line treatment for

   chronic pain, particularly arthritis and lower back pain.

            93.    In addition, PURDUE misleadingly promoted OxyContin as being unique

   among opioids in providing 12 continuous hours of pain relief with one dose. In fact,

   OxyContin does not last for 12 hours — a fact that PURDUE has known at all times relevant to

  this action. According to PLTRDLTE's own research, OxyContin wears off in under six hours in

  one quarter of patients and in under 10 hours in more than half. This is because OxyContin

  tablets release approximately 40% of their active medicine immediately, after which release

  tapers. This triggers a powerful initial response, but provides little or no pain relief at the end of

  the dosing period, when less medicine is released. This phenomenon is known as "end of dose"

  failure, and the PDA found in 2008 that a "substantial number" of chronic pain patients taking




                                                    47
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 48 of 94 PageID #: 136




   OxyContin experience it. This not only renders PURDUE 's promise of 12 hours of relief false

   and deceptive, it also makes OxyContin more dangerous because the declining pain relief

   patients experience toward the end of each dosing period drives them to take more OxyContin

   before the next dosing period begins, quickly increasing the amount of drug they are taking and

   spurring growing dependence.

            94.    PURDUE 's competitors were aware of this problem. For example, ENDO

    ran advertisements for Opana ER referring to "real" 12-hour dosing. Nevertheless,

    PURDLTE falsely promoted OxyContin as if it were effective for a full 12 hours. Indeed,

    PURDUE's sales representatives continue to tell Indiana doctors that OxyContin lasts a full

    12 hours.

            95.    Front Groups supported by PURDUE lilce~vise echoed these representations.

    For example, in an amicus brief submitted to the Supreme Court of Indiana by the

    American Pain Foundation, the National Foundation for the Treatment of Pain and the

    Indiana Pain Initiative in support of PURDUE, those amici represented:

            Oxycontin is particularly useful for sustained long-term pain because it comes
    in higher, compact pills with a slow release coating. OxyContin pills can work for 12
    hours. This makes it easier for patients to comply with dosing requirements without
    experiencing aroller-coaster of pain relief followed quickly by pain c•enewal that can
    occur with shorter acting medications. It also helps the patient sleeps though the night,
    which is often impossible with short-acting medications. For many of those serviced
                                                                     22
    by Pain Care Amici, Oxycontin has been a miracle medication.

           3.    PURDUE and ENDO also engaged in other unlawful, unfair,
    and fraudulent misconduct.

            96.    PURDUE also unlawfully and unfairly failed to report or address illicit and

    unlawful prescribing of its drugs, despite knowing about it for years. PURDUE 's sales

    representatives have maintained a database since 2002 of doctors suspected of inappropriately

    prescribing its drugs. Rather than report these doctors to state medical boards or law



                                                   48
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 49 of 94 PageID #: 137




    enforcement authorities (as PURDUE is legally obligated to do) or cease marketing to them,

    PURDUE used the list to demonstrate the high rate of diversion of OxyContin —the same

    OxyContin that PURDUE had promoted as less addictive — in order to persuade the FDA to

    bar the manufacture and sale of generic copies of the drug because the drug was too likely to

    be abltsed. In an interview with the Los A~7geles Tines, PURDUE 's senior compliance officer

   acknowledged that in five years of investigating suspicious pharmacies, PURDUE failed to

   take action —even where PURDUE employees pec•sonally witnessed the diversion of its drugs.

   The same was true of prescribers; despite its knowledge of illegal prescribing, PURDUE did

   not cepo~~t until years after law enforcement shut down a Los Angeles clinic that prescribed

   more than 1.1 million OxyContin tablets and that PURDUE 's district manager described

   internally as "an organized drug ring." In doing so, PURDUE protected its own profits at the

   expense of public health and safety.

            97.    The State of New York's settlement with PURDLT~ specifically cited the

   company for failing to adequately address suspicious prescribing. Yet, on information and

   belief, PiJRDUr continues to profit from the prescriptions of such prolific prescribers.

            98.   Like PURDUE, ENDO has been cited for its failure to set tip an effective

   system for identifying and reporting s~~spicious prescribing. In its settlement agt•eement with

   ENDO, the State of New Yorlc found that ENDO failed to require sales representatives to

   report signs of abuse, diversion, and inappropriate prescribing; paid bonuses to sales

   representatives for detailing prescribers who were subsequently arrested or convicted for

   illegal prescribing; and failed to prevent sales representatives from visiting prescribers

   whose suspicious conduct had caused them to be placed on a no-call list.

   G.    PURDUE and UNDO Targeted Susceptible Prescribers And Vulnerable Patient
   Populations.




                                                   49
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 50 of 94 PageID #: 138




            99.       As a part of their deceptive marketing scheme, PURDUE and ENDO identified

    and targeted susceptible prescribers and vulnerable patient populations in the U.S., including

    Indiana. For example, PURDLTE and ENDO focused their deceptive marketing on primary

    care doctors, who were more likely to treat chronic pain patients and prescribe them drags, but

    were less likely to be educated about treating pain and the risks and benefits of opioids and

    therefore more likely to accept PURDUE and ENDO's misrepresentations.

            100. PURDUE and ENDO also targeted vulnerable patient populations like the

    elderly and veterans, who tend to suffer from chronic pain. PURDUE and ENDO targeted

    these vulnerable patients even though the risks of long-term opioid use were significantly

    greater for them. For e;~ample, the 2016 CDC Guideline observes that existing evidence

    shows that elderly patients taking opioids suffer from elevated fall and fracture risks, greater

    risk of hospitalization, and increased vulnerability to adverse drug effects and interactions.

    The Guideline therefore concludes that there are "special risks of long-term opioid use for

    elderly patients" and recommends that docto~~s use "additional caution and increased

    monitoring" to minimize the risks of opioid use in elderly patients. The same is true for

    veterans, who are more likely to use anti-anxiety drugs (benzodiazepines) for post-traumatic

    stress disorder, which interact dangerously with opioids.

    H.    Although PURDUE and ENDO Knew That Their Marketing Of Opioids
    Was False And Deceptive, They Fraudulently Concealed Their Misconduct.

             I Ol .   PLJRDLTE and ENDO, both individually and collectively, made, promoted, and

    profited from their misrepresentations about the risks and benefits of opioids for chronic pain

    even though they knew that their misrepresentations were false and deceptive. The history of

    opioids, as well as research and clinical experience over the last 20 years, established that




                                                    50
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 51 of 94 PageID #: 139




    opioids were highly addictive and responsible for a long list of very serious adverse outcomes.

    The FDA and other regulators warned PURDUE and ENDO of this, and PLTItDUE and

    ENDO had access to scientific sh~dies, detailed prescription data, and reports of adverse

    events, including reports of addiction, hospitalization, and deaths —all of which made clear the

   harms from long-term opioid use and that patients are suffering from addiction, overdoses,

   and death in alarming numbers. More recently, the FDA and CDC have issued

   pronouncements based on the medical evidence that conclusively expose the known falsity of

   PURDUE and ENDO's misrepresentations, and ENDO and PURDUE have recently entered

   agreements prohibiting them from making some of the same misrepresentations described in

   this Complaint in New York.

            102.   Moreover, at all times relevant to this Complaint, PURDUE and ENDO took

   steps to avoid detection of and to fraudulently conceal their deceptive mlrketing and

   unlawful, unfair, and fraudulent conduct. For example, PURDUE and ENDO disguised their

   own role in the deceptive marketing of chronic opioid therapy by funding and working

   through third panties like Front Groups and KOLs. PURDUE and ENDO purposefully hid

   behind the assumed credibility of these individuals and organizations and relied on them to

   vouch for the accuracy and integrity of PURDLTE and ENDO' false and deceptive statements

   about the risks and benefits of long-term opioid use for chronic pain. PURDUE and ENDO

   also never disclosed their role in shaping, editing, and approving the content of information

   and materials disseminated by these third parties. PURDUE and ENDO exerted considerable

   influence on these promotional and "educational" materials in emails, correspondence, and

   meetings with KOLs, Front Groups, and public relations companies that were not, and have

   not yet become, pt►blic. For example, painknowledge.org, which is run by the NTPC, did not




                                                  Sl
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 52 of 94 PageID #: 140




    disclose ENDO's involvement. Other such as PIIRDUE and Janssen, ran similar websites

    that masked their own direct role.

             103.   Finally, PURDUE and ENDO manipulated their promotional materials and

    the scientific literature to make it appear that these items were accurate, truthful, and

    supported by objective evidence when they were not. PURDUE and ENDO distorted the

    meaning or import of studies they cited and offered them as evidence for propositions the

    studies did not support. The lack of support for PURDLIE and ENDO' deceptive messages

    was not apparent to medical professionals who relied upon them in making treatment

    decisions, nor could it have been detected bythe State.

            104.    Thus, PURDUE and ENDO successfully concealed from the medical

    connmunity, patients, and health care payers facts sufficient to arouse suspicion of the claims

    that the State now asserts. The State of Indiana, in general, and the CITY OF MADISON in

    particular did not know of the existence or• scope of PURDUE and ENDO' industry-wide fraud

    and could not have acquired such knowledge earlier through the exercise of reasonable

    diligence.

    I.     By Increasing Opioid Prescriptions And Use, PURDUE and ENDO's
    Deceptive Marketing Scheme Has Fueled The Opioid Epidemic And Devastated
    Indiana Communities.

            l O5.   PURDUE and ENDO's misrepresentations deceived doctors and patients

    about the risks and beneftts of long-term opioid use. Studies also reveal that many doctors

    and patients are not aware of or do not understand these risks and benefits. Indeed, patients

    often report that they were not warned they might become addicted to opioids prescribed to

    them. As reported in January 2016, a 2015 survey of more than 1,000 opioid patients found

    that 4 out of 10 were not told opioids were potentially addictive.




                                                    52
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 53 of 94 PageID #: 141




            106.   PURDUE and ENDO's deceptive marketing scheme caused and continues to

    cause doctors in Indiana to prescribe opioids for chronic pain conditions such as back pain,

    headaches, at~thritis, and fibromyalgia. Absent PURDUE and ENDO's deceptive marketing

   scheme, these doctors would not have prescribed as many opioids. PURDUE and ENDO's

   deceptive marketing scheme also caused and continues to cause patients to purchase and use

   opioids for their chronic pain believing they are safe and effective. Absent PURDUE and

   ENDO' deceptive marketing scheme, fewer patients would be using opioids long-term to treat

   chronic pain, and. those patients using opioids would be using less of them.

            107.   PURDUE and ENDO's deceptive marketing has caused and continues to

   cause the prescribing and use of opioids to explode. Indeed, this dramatic increase it1 opioid

   prescriptions and use corresponds with the dramatic increase in PURDUE and ENDO's

   spending on their deceptive mat~keting scheme. PURDUE and ENDO's spending on opioid

   marketing totaled approximately $91 million in 2000. By 2011, that spending had tripled to

   $288 million.

            108.   The escalating number of opioid prescc•iptions written by doctors who were

   deceived by PURDUE and ENDO's deceptive marketing scheme is the cause of a

   correspondingly dramatic increase in opioid addiction, overdose, and death throughout the

   U,S. and Indiana. In August 2016, then-U.S. Surgeon General Vivek Murthy published an

   open letter to be sent to physicians nationwide, enlisting their help in combating this "urgent

   health crisis" and linking that crisis to deceptive marketing. He wrote that the push to

   aggressively treat pain, and the "devastating" results that followed, had "coincided with heavy

   marketing to doctors . . . [m]any of [whom] were even taught —incorrectly —that opioids are

   not addictive when prescribed for legitimate pain."




                                                  53
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 54 of 94 PageID #: 142




             109.    Scientific evidence demonstrates a strong correlation between opioid

    prescriptions and opioid abuse. Ina 2016 report, the CDC explained that "[o]pioid pain

    reliever prescribing has quadrupled since 1999 and has increased in parallel with [opioid]

    overdoses." Patients receivingprescription opioids for chronic pain account for the majority of

    overdoses. For these reasons, the CDC concluded that efforts to rein in the prescribing of

    opioids for chronic pain are critical "to reverse the epidemic of opioid drug overdose deaths

    and prevent opioid-related morbidity."

             1 10.   Contrary to these misrepresentations, most opioid addiction begins with

    legitimately prescribed opioids, and therefore could have been prevented had PURDIJE and

    ENDO' representations to prescribers been truthfi►1. In 2011, 71% of people who abused

    prescription opioids got them through friends or relatives, not from pill mills, deug dealers or

    the Internet. Numerous doctors and substance abuse counselors note that many of their•

    patients who misuse or abuse opioids started with legitimate prescriptions, confirming the

    important r•o(e that doctors' prescribing habits have played in the opioid epidemic.

            111.     PURDUE and ENDO's deceptive marketing scheme has also had a

    significant detrimental impact on children in Indiana in a number of ways. Fic~st, the

    ove~~prescribi~~g of opioids fot•chronic pain has made the drugs more accessible to school-

    aged children, who come into contact with opioids after they have been prescribed to friends

    or relatives in the same household. The overpresc►•ibing of opioids for chronic pain caused

    by PURDUE and ENDO's deceptive marketing scheme has also resulted in a dramatic rise

    in the number of infants in Indiana, in general, and the in the CITY OF MADISON

    particular who are born addicted to opioids due to prenatal exposure and suffer from

    neonatal abstinence syndrome. These infants face painful withdrawal and may suffer long-

    term neurologic and cognitive impacts. Babies with NAS typically require more extensive



                                                    54
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 55 of 94 PageID #: 143




    hospital stays as they withdraw than non NAS infants. The average inpatient stay and bill for

    NAS infants vas longer and higher than for NAS infants. Opioid addiction is now the

    primary reason for which substance abuse treatment is sought. PURDUE and ENDO's

    creation, through false and deceptive advertising and other unlawful and unfair conduct, of a

    virtually limitless opioid market has significantly harmed communities throughout Indiana.

   PURDUE and ENDO's success in extending the market foc opioids to new patients and

   chronic pain conditions has created an abundance of drugs available for non-medical and

   criminal use and fueled a new wave of addiction and injury. It has been estimated that 60%

   of the opioids that are abused come, directly or indirectly, through doctors' prescriptions.

            112.     Law enforcement agencies have increasingly associated preseciption drug

   abuse with violent end property ceimes. Despite strict federal regulation of p~•escription drugs,

   local law enforcement agencies are faced with increasing diversion from legitimate sources for

   illicit purposes, including: doctor shopping, forged prescriptions, falsified pharmacy records,

   and employees ~vho steal from their place of employment. The opioid epidemic has prompted a

   growing trend of crimes against pharmacies including robbery and burglary. In fact, a 2005

   study by The Center on Addiction and Substance Abuse at Columbia University revealed that,

   by that time, 20.9% of pharmacies nationwide had stopped stocking certain medications such

   as OxyContin and Percocet, in order to protect themselves from robbery. This ongoing

   diversion of p~•escription narcotics creates a lucrative marketplace,

            113.    The number of criminal possession charges for opioid drugs has also increased
   across the City.


           114.      PURDUE and ENDO knew and should have known about these harms that

   their• deceptive marketing has caused. PURDUE and ENDO closely monitored their sales and




                                                   55
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 56 of 94 PageID #: 144




    the habits of prescribing doctors. Their sales representatives, who visited doctors and attended

    CMEs, knew which doctors were receiving their messages and how they were responding.

    PURDUE and ENDO also had access to and watched carefully government and other data

    that tracked the explosive rise in opioid ttse, addiction, injury, and death. They knew —and,

    indeed, intended —that their misrepresentations would persuade doctors to prescribe and

    patients to use their opioids for chronic pain.

            115.    PURDUE and ENDO' actions are not permitted nor excused by the fact that

   their drug labels may have allowed or did not exclude the use of opioids for chronic pain.

   FDA approval of opioids for certain uses did not give PURDUE and ENDO license to

   misrepresent the risks and benefits of opioids. Indeed, PURDUE and ENDO'

   misrepresentations were directly contrary to pronouncements by and guidance from the FDA

   based on the medical evidence and their own labels.

            116. Nor is PURDLTE and ENDO's causal role broken by the involvement of doctors.

   PURDUE and ENDO's marketing effo~~ts were ubiquitous and highly persuasive. Their

   deceptive messages tainted virh~ally every source doctors could rely on for information and

   prevented them from malting informed treatment decisions. PURDUE and ENDO also were

   able to harness and hijack what doctors wanted to believe —namely, that opioids represented a

   means ofrelieving their patients' suffering and of practicing medicine more compassionately.


      G. PURDUE and UNDO' Fraudulent Marketing Has Led To Record Profits.

            117.    While the use of opioids has taken an enormous toll on the State of Indiana

   and its residents, PURDUE and ENDO have realized blockbuster profits. In 2014 alone,

   opioids generated $11 billion in revenue for drug companies like PURDUE and ENDO.

   Indeed, financial information indicates that each Defendant experienced a material increase



                                                      56
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 57 of 94 PageID #: 145




    in sales, revenue, and profits from the false and deceptive advertising and other unlawful and

    unfair conduct described above.

                                      FIRST CAUSE OF ACTION
                                           PUBLIC NUISANCE
                                    INDIANA COMMON LAW

                 18. The CITY OF MADISON realleges and incorporates by reference each

    of the allegations contained in the preceding paragraphs of this Complaint as though

    fully alleged I~erein.

             119. This action is brought by the CITY OF MADISON pursuant to Indiana

    common law to seek damages and abate the public nuisance created by the PURDUE and

    ENDO.

             120.    PURDUE and ENDO, individually and in concert with each other, have

    contributed to, and/o~~ assisted in creating and maintaining a condition that is hacmfi►1 to the

    health of citizens of the CITY OF MADISON and interferes with the comfortable enjoyment

   of life in violation of Indiana law.

             12] . The public nuisance created by PURDUE and ENDO' actions is substantial

   and unreasonable — it has caused and continues to cause significant harm to the co►nmunity

   and the harm inflicted outweighs any offsetting benefit. The staggering rates of opioid use

   resulting from PURDLJE and ENDO's marketing efforts have caused harm to the community

   that includes, but is not limited to:

            a.          High rates of lawful use have led to unnecessary opioid abuse,
                       addiction, overdose, injuries, and deaths.

            b.         Children too have been harmed by opioids. They have been
                       exposed to medications prescribed to family members or others,
                       resulting in injury, addiction, and death. Easy access to
                       prescription opioids has made opioids a recreational drug of




                                                    57
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 58 of 94 PageID #: 146




                  choice among Indiana teenagers; opioid use among teenagers is
                  only outpaced by marijuana use. Even infants have been born
                  addicted to opioids due to prenatal exposure, causing severe
                  tivithd►•awal symptoms and lasting developmental impacts.

           c.     Citizens of the CITY OF MADISON who have never taken
                  opioids also have suffered the costs of PURDUE and ENDO'
                  public nuisance. Many have endured both the emotional and
                  financial costs of caring for loved ones addicted to or injured by
                  opioids, and the loss of companionship, wages, or other support
                  from family members wllo have used, abused, become addicted
                  to, overdosed on, or been killed by opioids.

           d.     More broadly, opioid rise and misuse have driven Citizens of the
                  CITY OF MADISON' health care costs higher.

           e.     Employers have lost the value of productive and healthy
                  employees who saffered from adverse consequences from opioid
                  use.

           f.     PURDLTE and ENDO' success in extending the market for opioids
                  to new patients and chronic conditions has also created an
                  abundance of drugs available for criminal use and fueled a new
                  wave of addiction, abuse, and injury. PURDUE and ENDO's
                  scheme created both ends of a new secondary market for opioids
                  —providing both the supply of narcotics to sell and the demand of
                  addicts to buy them.
          g.      This demand also has created additional illicit markets in other
                  opiates, ai-ticularly heroixl. The low cost of heroin has led some of
                  those who initially become addicted to prescription opioids to
                  migrate to cheaper heroin, fueling a new heroin epidemic in the
                  process.

          h.     The diversion of opioids into the secondary, criminal market and
                 the increase in the number of individuals who abuse or are
                 addicted to opioids has increased the demands on emergency
                 services and law enforcement in the CITY OF MADISON and the
                 State.

                 All of this has caused significant harm to the community — in lives
                 lost; addictions endured; the creation of an illicit drug market and
                 all its concomitant crime and costs; unrealized economic
                 productivity; and broken families and homes.

                 These harms have taxed the human, medical, public health, la~v
                 enforcement, and financial resources of the CITY OF MADISON



                                                58
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 59 of 94 PageID #: 147




                      and the State.

            k.        PURDLJE and F.NDO' interference with the comfortable
                      enjoyment of life of a substantial nt►mber of people is entirely
                      unreasonable because there is little social trtility to opioid use and
                      any potential value is outweighed by the gravity of the harm
                      inflicted by PURDUE and ENDO' actions.

            122.   PURDUE and ENDO knew or should have known that their peomotion of

    opioid use would create a public nuisance.

                      PURDUE and ENDO have engaged in massive production,
                      promotion, and distribution of opioids for use by the citizens of the
                      CITY OF MADISON and the State.

            b.        PURDUE and ENDO' actions created and expanded the market for
                      opioids, promoting its wide use for pain management.

            c.       PLTRDUE and ENDO miscepeesented the benefits of opioids for chronic
                     pain and fraudulently concealed, misrepresented, and omitted the serious
                     adverse effects of opioids, including the addictive nature of the drugs.

            d.       PURDUE and ENDO knew or should have known that their promotion
                     would lead to addiction and other adverse consequences and that the la►~ger
                     community would suffer as a result.

            123.   PURDUE and ENDO' actions were, at the least, a substantial factor in

   opioids becoming widely available and widely used. PURDUE and ENDO's actions were, at

   the least, a substantial factor in doctors and patients not accurately assessing and weighing

   the c•isks and benefits of opioids for chronic pain. Without PURDUE and ENDO's actions,

   opioid use would not have become so widespread, and the enormous public health hazard of

   opioid overuse, abuse, and addiction that now exists would have been averted.

            124.   The health and safety of the citizens of the State, including those who rise, have

   used or will use opioids, as well as those affected by users of opioids, is a matter of great

   public interest and of legitimate concern to the State's citizens and residents.

           125.    The public nuisance created, perpetuated, and maintained by PURDUE and



                                                    59
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 60 of 94 PageID #: 148




    UNDO can be abated and fi~cther reoccurrence of such harm and inconvenience can be

    prevented.

             126.   PURDUE and ENDO's conduct has affected and continues to affect a

    considerable number of people within the CITY OF MADISON and the State is likely to

    continue to cause significant harm to chronic pain patients ~vho take opioids, their• families,

    and the commt►nity at large.

            127.    Each Defendant created or assisted in the creation of the epidemic of opioid

    use and injury, and each Defendant is jointly and severally liable for' abating it.



                                   SECOND CAUSE OF ACTION

                               INDIANA DECEPTIVE CONSUMER
                             SALES ACT ("DECA") I.C. 24-5-0.5 et seq.

            128.    The CITY OF MADISON realleges and incorporates by reference each

    of the allegations contained in the preceding paragraphs of this Complaint as though

    fully alleged herein.

            129.    This Cause of Action is brought in the public interest under the Indiana

    Deceptive Consumer Sales Act ("DECA"), I.C. 24-5-0.5, et seq., and seeks a declaratory

    judgment that PURDUE and ENDO have violated the DECA, an injunction enjoining

    PURDUE and ENDO' misrepresentations described in this Complaint, restitution to Indiana

    consumers who paid for opioid prescriptions for chronic pain and therefore have been damaged

    by Manufacturing Defendants' conduct, and civil penalties. Between 2006 and 2016, Indiana

    consumers spent million on Manufacturing Defendants' opioids.

            130. The DECA prohibits, in connection with consumer transactions, unfair,

    deceptive or unconscionable consumer sales practices that mislead consumers about the
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 61 of 94 PageID #: 149




   nature of the product they are receiving. Specifically, the DECA prohibits sellers from

   representing that the subject of a consumer transaction has sponsorship, approval,

   perfor►nance characteristics, accessories, uses, or benefits that it does not have.

           131. In addition, DECA prohibits any deceptive act or practice which would cause

   reasonable consumer to believe statements are true, where in fact they are false and

   misleading.

           132. Further, tinder DECA the following would be deemed to be deceptive pursuant:

                  Making any express or implied statement in connection with the
                  marketing or advertisement of any product that is false, or has the
                  capacity, tendency oc effect of deceiving or misleading consumers;
                  or omitting any material information such that the express or implied
                  statement deceives or tends to deceive consumers.

                  Making any representation, in connection with the marketing or
                  advet~tising of a pzoduct, about research that has been performed,
                  including but not limited to any representation that a product has been
                  clinically tested unless at the time the claim is made, competent and
                  reliable scientific evidence exists substantiating such claim.

                  Making, in connection with the marketing or advertising of a product
                  . . any statements or representations concerning a product that
                  materially contradict or conflict with any other statements or
                  representations the Manufacturing Defendants made about such
                  Product and rend such statements or representations misleading
                  and/or deceptive.

           •      Making, or causing to be made, any written oi• oral claim that is false,
                  misleading or deceptive.

           •      Representing that any product has any sponsorship, approval,
                  characteristics, ingredients, uses, benefits, quantities, or qualities that
                  it does not have.

           ~      Representing that any product has any sponsorship, characteristics,
                  ingredients, uses, benefits, quantities, or qualities that it does not
                  have.

           •      Making in a promotional context an express or implied
                  representation, not approved or permitted for use in the labeling or



                                                    m
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 62 of 94 PageID #: 150




                   under the FDCA, that a product is better, more effective, useful in a
                   broader range of conditions or patients, safer, has fewer, or less
                   incidence of, or less serious side effects or contraindications than has
                   been demonstrated by competent and reliable scientific evidence,
                   whether or not such express or implied representation is made by
                   comparison with another drug or treatment, and whether or not such
                   a representation or suggestion is made directly or through use of
                   published or unpublished literature, a quotation, or other reference.

                   Presenting information from a study in a way that implies that the
                   study represents larger or more general experience with a product
                   than it actually does,

                   Misleadingly presenting favorable information or conclusions) from
                   a sttidy that is inadequate in design, scope, or conduct to fi~rriish
                   significant support for such information or conclusions) for
                   information that may be material to an HCP prescribing decision
                   when presenting information about a clinical study regarding a
                   product.

                   Making, or causing to be made, any written or oral claim, directly or
                   by promotional speakers, that is false, misleading, or deceptive
                   regarding any FDA- approved product, including, but not limited to,
                   any false, misleading, oa• deceptive claim when comparing the
                   efficacy or safety of two products.


                   Making any claim, directly or by promotional speakers, comparing
                   the safety or efficacy of a product to another product when they claim
                   is not supported by substantial evidence.
                   Making any claim, directly or by promotional speakers, that
                   contradicts or• minimizes a precaution, warning, or adverse reaction
                   that is described in product labeling.

            133.   As alleged herein, each Defendant, at all times relevant to this Complaint,

    violated the DCSP by making deceptive representations about the use of opioids to treat

    chronic non-cancer pain. Each Defendant also omitted or concealed material facts and failed to

    correct prior misrepresentations and omissions about the risks and benefits of opioids. Each

    Defendant's omissions rendered even their seemingly truthful statements about opioids

    deceptive.




                                                    62
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 63 of 94 PageID #: 151




            134.    Defendant PURDUE made and/or disseminated deceptive statements,

    including, but not litnited to, the following:

                    Creating; sponsoring, and assisting in the distribution of patient
                    education - materials distributed to Indiana consumers that
                    contained deceptive statements;

                    Creating and disseminating advertisements that contained
                    deceptive statements concerning the ability of opioids to improve
                    function long-term and concerning the evidence supporting the
                    efficacy of opioids long-term for the treatment of chronic non-
                    cancerpain;

                    Disseminating misleading statements concealing the true risk of
                    addiction and promoting the deceptive concept of pseudoaddiction
                    through PURDUE 's own unbranded publications and on Internet
                    sites PURDUE operated that were marketed to and accessible by
                    consumers;

            •       Distributing brochures to doctors, patients, and law enforcement
                    officials that included deceptive statements concerning the
                    indicators of possible opioid abuse;

            •       Sponsoring, directly distributing, and assisting in the distribution
                    of publications that promoted the deceptive concept of
                    pseudoaddiction, even for high-risk patients;

            •       Endorsing, directly distributing, and assisting in the distribution of
                    publications that presented an unbalanced treatment of the long-
                    term and dose-dependent risks of opioids versus NSAIDs;

            •       Providing significant financial support to pro-opioid KOL doctors
                    who made deceptive statements concerning the use of opioids to
                    treat chronic non-cancer pain;




                                                     63
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 64 of 94 PageID #: 152




           •    Providing needed financial support topro-opioid pain organizations
                that .made deceptive statements, including in patient education
                materials, concerning the use of opioids to treat chronic non-cancer
                pain;

          •     Assisting in the distribution of guidelines that contained deceptive
                statements concerning the use of opioids to treat chronic non-cancer
                pain and misrepresented the risks of opioid addiction;

           •    Endorsing and assisting in the distribution of CMEs containing
                deceptive statements concerning the use of opioids to treat chronic
                non-cancerpain;

          •     Developing and disseminating scientific studies that misleadingly
                concluded opioids are safe and effective for the long-term treatment
                of chz•onicnon-cancer pain and that opioids improve quality of life,
                tivhile concealing contrary data;

           o    Assisting in the dissemination of literature written by pro-opioid
                KOLs that contained deceptive statements concerning the use of
                opioids to treat chronic non- cancer• pain;

          •     Creating, endorsing, and supporting the distributiotl of patient and
                prescriber education materials that misrepresented the data
                regarding the safety and efficacy of opioids for the long-term
                treatment of chronic non-cancer pain, including known rates of
                abuse and addiction and the lack of validation fax long-term
                efficacy;

                Targeting veterans by sponsoring and disseminating patient
                education marketing materials that contained deceptive statements
                concerning the use of opioids to treat chronic non-cancer pain;

                Targeting the elderly by assisting in the distribution of guidelines
                that contained deceptive statements concerning the use of opioids
                to treat chronic non-cancer pain and misrepresented the risks of
                opioid addiction in this population;

                Exclusively disseminating misleading statements in education
                materials to Indiana hospital doctors and staff while purportedly
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 65 of 94 PageID #: 153




                     educating them on ne~v pain standards;

                     Making deceptive statements concerning the use of opioids to treat
                     chronic non- cancer pain to Indiana prescribers through in-person
                     detailing; and

                     Withholding from Indiana law enforcement the names of
                     prescribers PURDLTE believed to be facilitating the diversion of its
                     products, while simultaneously marketi~lg opioids to these doctors
                     by disseminating patient and prescriber education materials and
                     advertisements and CMEs they knew would reach these same
                     prescribers.
             135,   Defendant ENDO made and/or disseminated deceptive statements, including,

    but riot limited to, the following:

            •       Creating, sponsoring, and assisting in the distc•ibution of patient
                    education materials that contained deceptive statements;

            •       Creating and disseminating advertisements that contained deceptive
                    statements concerning the ability of opioids to improve function
                    long-term and concerning the evidence supporting the efficacy of
                    opioids long-term for the treatment of chronic non-cancer pain;

            •       Creating and disseminating paid advertisement supplements in
                    academic joi►rnals promoting chronic opioid therapy as safe and
                    effective for long term use for high- ris(c patients;

            •       Creating and disseminating advertisements that falser and
                    inaccurately conveyed the impression that ENDO's opioids would
                    provide a reduction in oral, intranasal, or intravenous abuse;

            •       Disseminating misleading statements concealing the true risk of
                    addiction and promoting the misleading concept of pseudoaddiction
                    through ENDO's own unbranded publications and on Internet sites
                    ENDO sponsored or operated;

            •       Endorsing, directly distributing, and assisting in the distribution of
                    publications that presented an unbalanced treatment of the long-teem
                    and dose-dependent risks of opioids versus NSAIDs;
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 66 of 94 PageID #: 154




               Providing significant financial support to pro-opioid KOLs, who
               made deceptive statements concerning the use of opioids to treat
               chronic non-cancerpain;

               Providing needed financial support to pro-opioid pain oY•ganizations
               —including over $5 million to the organization responsible for many
               of the most egregious misrepresentations —that made deceptive
               statements, including inpatient education materials, concerning the
               use of opioids to treat chronic non-cancer pain;

          •    Targeting the elderly by assisting in the distribution of guidelines
               that contained deceptive statements concerning the use of opioids to
               treat chronic non-cancer pain and misrepresented the risks of opioid
               addiction in this population;

               Endorsing and assisting in the distribution of CMEs containing
               deceptive statements concerning the use of opioids to treat chronic
               non-cancer pain;

          •    Developing and disseminating scientific studies that deceptively
               concluded opioids are safe and effective for the long-term t~•eatment
               of chronic non-cancer pain and that opioids improve duality of life,
               while concealing contrary data;
          •    Directly distributing and assisting in the dissemination of literature
               written by pro-opioid KOLs that contained deceptive statements
               concerning the use of opioids to treat chronic non-cancer pain,
               including the concept of pseudoaddiction;

          •    Creating, endorsing, and supporting the distribution of patient and
               prescriber education materials that misrepresented the data
               regarding the safety and efficacy of opioids for the long-term
               treatment of chronic non-cancer pain, including known rates of
               abuse and addiction and the lack of validation for long-term
               efficacy; and

               Making deceptive statements concerning the use of opioids to treat
               cha~onic non- cancer pain to Indiana prescribers through in-person
               detailing.
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 67 of 94 PageID #: 155




                                   THIRD CAUSE OF ACTION

                                     COMMON LAW FRAUD

            136.   The CITY OF MADISON r•ealleges and incorporates by reference

    each of the allegations contained in the preceding paragraphs of this Complaint as

    though fully alleged herein.

            137. As alleged Herein, Manufacturing Defendants engaged in false representations

   and concealments of material fact regarding the use of opioids to treat chronic non-cancerpain.

            138. Defendant PURDUE made and/or disseminated deceptive statements,

   including, but not limited to, the following:

                   Creating, sponsoring, and assisting in the distribution of patient
                   education materials distributed to Indiana consumers that contained
                   deceptive statements;

                   Creating and disseminating advertisements that contained deceptive
                   statements concerning the ability of opioids to improve fi►nction
                   long-term and concerning the evidence supporting the efficacy of
                   opioids long-term for the treatment of chronic non-cancer pain;

                   Disseminating misleading statements concealing the true risk of
                   addiction and pt~omoting the deceptive concept of pseudoaddiction
                   through PURDU~'s own unbranded publications and on Internet
                   sites PURDUE operated that were marketed to and accessible by
                   consumers;

                   Distc•ibuting brochures to doctors, patients, and law enforcement
                   officials that included deceptive statements concerning the
                   indicators of possible opioid abuse;

                   Sponsoring, directly distributing, and assisting in the distribution of
                   publications that promoted the deceptive concept of
                   pseudoaddiction, even for high-risk patients;
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 68 of 94 PageID #: 156




          •     Endorsing, directly distributing, and assisting in the distribution of
                publications that presented an unbalanced treatment of the long-term
                and dose-dependent risks of opioids versus NSAIDs;
          •     Providing significant financial support to pro-opioid KOL doctors
                ~vho made deceptive statements concerning the use of opioids to
                treat chronic non-cancer pain;

                Providing needed financial support to pro-opioid pain organizations
                that made deceptive statements, including in patient education
                materials, concerning the use of opioids to treat chronic non-cancer
                pain;

                Assisting in the distribution of guidelines that contained deceptive
                statements concerning the use of opioids to treat chronic non-cancer'
                pain and misrepresented the risks of opioid addiction;

          •     Endorsing and assisting in the distribution of CMEs containing
                deceptive statements concerning the use of opioids to treat chronic
                non-cancer pain;

          •     Developing and disseminating scientific studies that misleadingly
                concluded opioids ace safe and effective for the long-term treatment
                of chronic non-cancer pain and that opioids improve quality of life,
                while concealing contrary data;

          •     Assisting in the dissemination of literature written by pro-opioid
                KOLs that contained deceptive statements concerning the use of
                opioids to treat chronic non- cancer pain;

                Creating, endorsing, and supporting the distribution of patient and
                prescriber education materials that misrepresented the data
                regarding the safety and efficacy of opioids for the long-term
                treatment of chronic non-cancer pain, including known rates of
                abuse and addiction and the lack of validation for long-term
                efficacy;

                Targeting veterans by sponsoring and disseminating patient
                education marketing materials that contained deceptive statements
                concerning the use of opioids to treat chronic non-cancer pain;
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 69 of 94 PageID #: 157




            ~      Targeting the elderly by assisting in the distribution of guidelines
                   that contained deceptive statements concerning the use of opioids to
                   treat chronic non-cancer pain and misrepresented the risks of opioid
                   addiction in this population;

            •      Exclusively disseminating misleading statements in education
                   materials to Indiana hospital doctors and staff while purportedly
                   educating them on new pain standards;

            •      Making deceptive statennents concerning the use of opioids to treat
                   chronic non- cancer pain to Indiana prescribers through in-person
                   detailing; and

           •       Withholding from Indiana law enforcement the names of prescribers
                   PURDUE believed to be facilitating the diversion of its products,
                   while simultaneously marketing opioids to these doctors by
                   disseminating patient and prescribereducation materials and
                   advertisements and CMEs they knew would reach these same
                   prescribers.

           139.    Defendant ENDO made and/or disseminated deceptive statements, including,

   but not limited to, the following:

           •      Creating, sponsoring, and assisting in the distribution of patient
                  education materials that contained deceptive statements;

           •      Creating and disseminating advertisements that contained deceptive
                  statements concerning the ability of opioids to improve function
                  long-term and concerning the evidence supporting the efficacy of
                  opioids long-term for the treatment of chronic non-cancer pain;

           •      Creating and disseminating paid advertisement supplements in
                  academic journals promoting chronic opioid therapy as safe and
                  effective for long term use for high- risk patients;

           •      Creating and disseminating advertisements that falsely and
                  inaccurately conveyed the impression that ENDO's opioids would
                  provide a reduction in oca(, intranasal, or intravenous abuse;
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 70 of 94 PageID #: 158




           •    Disseminating misleading statements concealing the true risk of
                addiction and promoting the misleading concept of pseudoaddiction
                through ENDO's own unbranded publications and on Internet sites
                ENDO sponsored or operated;

           •    Endorsing, directly distributing, and assisting in the distribution of
                publications that presented an unbalanced treatment of the long-term
                and dose-dependent risks of opioids versus NSAIDs;

           •    Providing significant financial support to pro-opioid KOLs, who
                made deceptive statements concerning the use of opioids to treat
                chronic non-cancerpain;

          •    Providing needed financial support to pro-opioid pain organizations
               —including over $5 million to the organization responsible for many
               of the most egregious misrepresentations —that made deceptive
               statements, including in patient education materials, concerning the
               use of opioids to treat chronic non-cancer• pain;

          •    Targeting the elderly by assisting in the distribution of guidelines that
               contained deceptive statements concerning the use of opioids to treat
               chronic non-cancer pain and misrepresented the risks of opioid
               addiction in this population;

          •    Endorsing and assisting in the distribution of CMEs containing
               deceptive statements concerning the use of opioids to treat chronic
               non-cancer pain;
          •    Developing and disseminating scientific studies that deceptively
               concluded opioids are safe and effective for the long-term treatment
               of chronic non-cancer pain and that opioids improve quality of life,
               while concealing contrary data;

          •    Directly distributing and assisting in the dissemination of literature
               written by pro-opioid KOLs that contained deceptive statements
               concerning the use of opioids to treat chronic non-cancer pain,
               including the concept of pseudoaddiction;

               Creating, endorsing, and supporting the distribution of patient and
               prescriber education materials that misrepresented the data regarding
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 71 of 94 PageID #: 159




                    Che safety and efficacy of opioids for the long-term treatment of
                    chronic non-cancer pain, including known rates of abuse and
                    addiction and the lack of validation for long-term efficacy; and

                    Making deceptive statements concerning the use of opioids to treat
                    chronic non- cancer pain to Indiana prescribers through its-person
                    detailing.


       H. Damages Caused by Manufacturing Defendants' Conduct

             140.      The Defendants' violations of law and their pattern of illegal marketing and

    diversionary activity have directly and proximately caused the CITY OF MADISON and its

    citizens, to be injtued in their btisi»ess, property, and person.

             141.      The CITY OF MADISON seeks to recover the economic damages it has and

   continues to sustain as a result the widespread opioid crisis and resulting' HIV epidemic

   adversely affecting the CITY OF MADISON ,all of which has and continues to cause budgetary

  stress, decreasing nd valo~•oars tax revenues at the same time increasing its costs and, thus its

  ability to provide adequate, essential and necessary governmental services, including but not

   limited to police protection, enforcement, and detention, EMS services, medical treatment

  facilities, estimated to be in the range of thirty percent (30%) or more,

            142.      But for the misstatements made by Manufacturing Defendants, the Front

   Groups and the KOLs, the scheme employed by the Opioids Marketing Enterprise, and

   divet~sionac•y conduct of the Pharmacy Defendants and Dealer Defendants as described above,

   the CITY OF MADISON citizens and residents would not have paid for opioid prescriptions

   for chronic pain, been exposed to addictive, life-destroying drugs, unable to maintain
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 72 of 94 PageID #: 160




    e►nployment and other general and economic damages.



                                       PRAYER FOR RELIEF

             W~IEREFORE, Plaintiff respectfi►lly prays:

             a.       That the acts alleged herein be adjudged and decreed to be unlawful in

    violation of State statutory and common law and that the Court enter a judgment declaring

    them to be so;

             b.       That Manufacturing Defendants be enjoined from, directly or indirectly

    through KOLs, Front Groups or other third parties, continuing to misrepresent the risks and

    benefits of the use of opioids for chronic pain, and from continuing to violate Indiana law;

                      That Plaintiff recover all measures of damages allowable wider the State statutes

    identified herein and the common law, and that judgment be entered against Defendants in favor

    of Plaintiff;

             d.       That Plaintiff recover restitution on behalf of the CITY OF MADISON

    consumers tivho paid for opioids for chronic pain;

                      That Plaintiff receive an award of civil penalties for Manufacturing Defendants'

    deceptive acts;

                      That Plaintiff recover the costs and expenses of suit, pre- and post

    judgment interest, and reasonable attorneys' fees as provided by law;

             g.       That Manufacturing Defendants be ordered to abate the public nuisance that

    they created in violation of Indiana common law;
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 73 of 94 PageID #: 161




            h.    That the Manufacturing Defendants be ordered such punitive and treble

    damages as are allowed by (acv; and

                  That the Court award such further relief as is appropriate under the premises.


                                               RESPECTFULLY SUBMITTED,

                                               JENNER & PATTISON

                                               By: %s/ Willinm Joseph Jenner
                                                   William Joseph Jenner

   William Joseph Jenner, #26853-49
   Attorney for Plaintiff
   Jenner & Pattison
   508 East Main Street
   Madison, IN 47250
   Telephone: (812) 265-5132
     Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 74 of 94 PageID #: 162
                                                                                                                                   Filed; 8118/2019 1:38 PM
                                                                                                                                     Jefferson Circuit Court
                                                                                                                                  Jefferson County, Indiana
 STATE OF INDIANA                     )                           1N THE JEFFERSON CIRCUIT COURT
                                          SS;
 COUNTY OF JEFFERSON                  )                           CAUSE NO, 39C01-1906-PL-00565


CITY OF MADISON, INDIANA,
A POLITICAL SUBDNISION OF THE
STATE OF INDIANA, LOCATED 1N
JEFFERSON COUNTY, INDIANA,
BY AND THRU TTS MAYOR AND
COMMON COUNCIL,
                       Plaintiff,

                            VS
PURDUE PHARMA L.P.; PURDUE PHARMA,INC.;
THE PURDUE FREDERICKCOMPANY, INC.;
ENDO HEALTH SOLUTIONS, INC.; ENDO
PHARMACEUTICALS, INC.; SAMANTHA BEAVER;
KEVIN L. FOSTER; BRITTANY BERKSHIRE; JOE GAY, JR,;
JESSE BOBB; MICIIA.EL WHITE; ELSA MARIE NEACE;
GLENN MICHAEL FIELDS; CLAUDE HOLT, JR,;
JAMES COOMER; LLOYD E. McNEAR;
CHRISTOPHER C. SMITH; JOEL E.
BARR.ETT, JR.; and DOES 1 THROUGH 100,1NCLUSNE,
                           Defendants.
                                                                SUMMONS

THE STATE OF INDIANA TO DEFENDANT:

(Name)      PURDUE PHARMA L.P., c/o Highest Executive Officer Found

(Address)     One Stamford Forum 201 Tresser Blvd. Stamford CT 06901-3431

         You are hereby notified that plaintiff has filed in the Jefferson Circuit Court a Complaint.

         The nature of the suit against you is stated in the Complaint which is attached to this document. It also states the demand
which the plaintiff has made and wants from you.

         You must answer the Complaint in writing, by you or your attorney, within twenty (20) days commencing the date after you
receive this summons (or twenty-three (23) days if this summons was raoeived by mail), or judgment will be entered against you for
what the plaintiff has demanded.

         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert it in your
written answer,

         DATED;                                 _                                I~~~                     ~~~
                                                                              ~,..~

                                                                           CLERK, JEFFER50,.~Iy~~nL~i~~~' 1I.~tT (Seal)
                                                                                                  •~~1~    V   fi~~Yr~~,
The following manner of service of Summons is hereby designated: U. S. Postal 5arvice~~'~„~~y i~~mail, retus;~Js~l~pt
                                                                                           ~f~~                      '~~ ~+' `}
William Joseph Jenner, #26853-49, Jenner & Pattison, Attorney for Plaintiff, S08 East I~ ~m S'tre ~t`~-it~si       ~, Iudia~~`, 47250,
Telephone; (812) 265-5132; Facsimile; (&12) 265-5691; E-Mail; jjennerC~w.tennerlaw.r,


                                                                                                                 ~~t'~~~;
                                                                                                  '~~~r~'~t)fV C~
     Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 75 of 94 PageID #: 163
                                                                                                                               Flled: 6/18/2018 1:38 PN
                                                                                                                                 Jefferson Circuit Cour
                                                                                                                              Jefferson County, Indiana
 STATE OF INDIANA                     )                           IN THE JEFFERSON CIRCUIT COURT
                                          SS:
 COUNTY OF JEFFERSON                  )                           CAUSE NO, 39C01-1906-PL-00565


 CITY OF MADISON, INDIANA,
 APOLITICAL SUBDIVISION OF THE
 STATE OF INDIANA, LOCATED IN
 JEFFERSON COUNTY, INDIANA,
 BY AND THRU ITS MAYOR AND
 COMMON COUNCIL,
                        Plaintiff,

                            VS

PURDUE PHARMA L.P.; PURDUE PHARMA, INC,;
THB PURDLTE FREDERICKCOMPANY,INC.;
ENDO HEALTH SOLUTIONS, INC.; ENDO
PHARMACEUTICALS,INC.; SAMANTHA BEAVER;
KEVIN L. FOSTER; BRITTANY BERKSHIRE; JOE GAY, JR,;
JESSE BOBB; MICHAEL WHITE; ELSA MARIE NEACE;
GLENN MICHAEL FIELDS; CLAUDE HOLT, JR,;
JAMBS COOMER; LLOYD E. McNEAR;
CHRISTOPHER C. SMITH; JOEL E.
BARRETT, JR.; and DOES 1 THROUGH 100,1NCLUSNE,
                          Defendants.

                                                                SUMMONS

THE STATE OF INDIANA TO DEFENDANT:

(Named THE PURDUE FREDERICK COMPANY, INC., c/o Highest Executive Officer Found

(Address)    One Stamford Forum 201 Tresser Blvd. Stamford CT 06901-3431

         You aze hereby notified that plaintiff has filed in the Jefferson Circuit Court a Complaint.

         The nature of the suit against you is stated in the Complaint which is attached to this document, It also states the demand
which the plaintiff has made and wants from you.

         You must answer the Complaint in writing, by you or your attorney, within twenty (20) days commencing the date after you
receive this summons (or twenty-three (23) days if this summons was received by mail), or judgment will be entered against you for
what the plaintiff has demanded.

         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert it in your
written answer.

         DATED
              6rTg~z~ n ~ p
                                                                           ~~~ ~~. ~~
                                                                           CLERK, JEFFERSON

The following manner of service of Summons is hereby designated: U. S. Postal Service c                 i   , .~~turn receipt , ~~~

William Joseph Jentter, #26853-49, Jenner & Pattison, Attorney for Plaintiff, 508 East Main S           M'ad'    n, Lidia    , Q72
Telephone: (812) 265-5132; Facsimile; (812) 265-5691; E-Mail: jjenner(n~~v~ennerlaw,net                                       ~~~'


                                                                                                                                ~~
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 76 of 94 PageID #: 164
                                                                                             Filed: 6/14/2019 10:49 AM
                                                                                                                  Clerk
                                                                                             Jefferson County, Indiana




  STATE OF INDIANA              j              IN THE JEFFERSON CIRCUIT COURT
                                    SS:
  COUNTY OF JEFFERSON)                         CAUSE NO.        39C01-1906-PL-00565
                                                                   Jefferson Circuit Court


  CITY OF MADISON, INDIANA,
  APOLITICAL SUBDNISION OF THE
  STATE OF INDIANA, LOCATED IN
  JEFFERSON COL7NTY, INDIANA,
  BY AND THRU ITS MAYOR AND
  COMMON COUNCII.,,
                        Plaintiff,

                           VS

 PURDUE PHARMA L.P.;
 PURDUE PHARMA, 1NC.;
 THE PURDUE FREDERICK
 COMPANY, INC.; ENDO HEALTH
 SOLUTIONS, INC.; ENDO
 PHARMACEUTICALS, INC.;
 SAMANTHA BEAVER; KEVIN L. FOSTER;
 BRITTANY BERKSHIRE; JOE GAY, JR.;
 JESSE BOBB; MICHAEL WHITE;
 ELSA MARIE NEACE; GLENN MICHAEL
 FIELDS; CLAUSE HOLT, JR.;
 JAMES COOMER; LLOYD E, McNEAR;
 CHRISTOPHER C. SMITH; JOEL E.
 BARRETT, JR.; and
 DOES 1 THROUGH 100, n1CLUSIVE,
                       P~efendants.

                       APPEARANCE BY ATTORNEY I~1 CIVIL CASE

 Party Classification:
        Initiating     X    Responding         Intervening

 1.      The undersigned attornEy and all attorneys listed on this form now appear in this case for
 the following party member (s): ~I'~'~ OF MADISON, INDIANA, A POLITICAL
 SUBDIVISION Off' THE STATE OF INDIANA, LOCATED IN JEFFERSON COUNTY,
 INDIANA, BY Al`~D T~~U I'['S MA`i'OR Al'~TD C~NiMON C(~Ul'~TCIL

 2.     Applicable attorney information for service as required by Trial Rule 5(B)(2) and for case
 information required by Trial Rules 3.1 and 77(B) is as follows;
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 77 of 94 PageID #: 165




           Name:           William Joseph Jenner                    Attorney Number: 26853-49

           Address:        Jenner & Pattison
                           508 East Main Street            Telephone: (812) 265-5132
                           Madison, Indiana, 47250         Facsimile: (812) 265-5691

   3.     Tf first initiating party filing this case, the Clerk is requested to assign this case the
   following Case Type under Administrative Rule 8(b)(3);               PL

   4.      I will accept service by FAX at the above noted number:

           Yes                     Into   X

   5.      This case involves support issues:

           Yes                     Igo    k

   6.      There are related casts:

          Yes                      r►'~

  7.      Additional information required by local rules:


                                                   JENNER & PATTISON


                                                By /s/ William Joseple Jenner
                                                  William Joseph Jenrier

  William Joseph Jenner, #26853-49
  Jenner & Pattison
  508 East Main Street
  Madison, Indiana, 47250
  Telephone: ($12) 265-5132
  E-Mail: jjeruier@wjennerlaw.net




                                                      2
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 78 of 94 PageID
                                                                        Filed:#:  166 4:21 F
                                                                               7/17/2019
                                                                                              Jefferson Circuit Coy
                                                                                           Jefferson County, Indiai




 STATE OF INDIANA              )              IN THE JEFFERSON CIRCUIT COURT
                                    SS:
 COUNTY OF JEFFERSON )                        CAUSE NO. 39C01-1906-PL-00565


 CITY OF MADISON, INDIANA,
 A POLITICAL SUBDIVISION OF THE
 STATE OF INDIANA, LOCATED IN
 JEFFERSON COUNTY, INDIANA,
 BY AND THRU ITS MAYOR AND
 COMMON COUNCIL,

                       Plaintiff,
 vs.

 PURDUE PHARMA L.P .;
 PURDUE PHARMA, INC.;
 THE PURDUE FREDERICK
 COMPANY, INC.; ENDO HEALTH
 SOLUTIONS INC.; ENDO
 PHARMACEUTICALS, INC.;
 SAMANTHA BEAVER; KEVIN L. FOSTER;
 BRITTANY BERKSHIRE; JOE GAY, JR.;
 JESSE BOBB; MICHAEL WHITE; ELSA
 MARIE NEACE; GLENN MICHAEL FIELDS;
 CLAUDE HOLT, JR.; JAMES COOMER;
 LLOYD E. McNEAR; CHRISTOPHER C.
 SMITH; JOEL E. BARRETT, JR.; AND
 DOES 1 THROUGH 100, INCLUSIVE,

                         Defendants.


                E-FILING APPEARANCE BY ATTORNEY IN CIVIL CASE

 This Appearance Form must be filed on behalf of every party in a civil case.
    1. The party on whose behalf this form is being filed is:
       Initiating               Responding _x_         Intervening      ;and
       the undersigned attorney and all attorneys listed on this form now appear in this case for
       the following parties:
       Name of parties:       Endo Health Solutions Inc. and Endo Pharmaceuticals Inc.

         Address of party (see Question # S below if this case involves a protection from abuse
         order, a workplace violence restraining order, or a no-contact order)
                   Contact through counsel
         Telephone # of party
 (List on a continuation page additional parties this attorney represents in this case.)
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 79 of 94 PageID #: 167




    2. Attorney information for service as required by Trial Rule 5(B)(2)

               Kathleen A. Delaney
               Attorney No. 18604-49
               Delaney &Delaney LLC
               3646 N. Washington Blvd.
               Indianapolis, IN 46205
               Phone: (317) 920-0400
               Fax: (317) 920-0404
               kathleen(a~delaneylaw.net

        IMPORTANT: Each attorney specified on this appearance:
        (a)       certifies that the contact information listed for him/her on the Indiana Supreme
                  Court Roll of Attorneys is current and accurate as of the date of this
                  Appearance;
        (b)       acknowledges that all orders, opinions, and notices from the court in this
                  matter that are served under Trial Rule 86(G) will be sent to the attorney at
                  the email addresses) specified by the attorney on the Roll of Attorneys
                  regardless of the contact information listed above for the attorney; and
        (c)       understands that he/she is solely responsible for keeping his/her Roll of
                  Attorneys contact information current and accurate, see Ind. Admis. Disc. R.
                  2(A).
        Attorneys can review and update their Roll of Attorneys contact information on the
        Courts Portal at http://portal.courts.in.gov.
    3. This is a     case type as defined in administrative Rule 8(B)(3).
    4. This case involves child support issues. Yes          No x        (Ifyes, supply social security
        numbers for all family members on a separately attached document filed as confidential
        information on light green paper. Use Form TCM-TR3.1-4.)
    5. This case involves a protection from abuse order, a workplace violence restraining order,
        or a no —contact order. Yes           No     x (If Yes, the initiating party must provide an
        address for the purpose of legal service but that address should not be one that exposes
        the whereabouts of a petitioner.) The party shall use the following address for purposes
        of legal service:
                           Attorney's address
                           The Attorney General Confidentiality program address
                           (contact the Attorney General at 1-800-321-1907 or e-mail address is
                           confidential@atg.in.gov).
                           Another address (provide)

    This case involves a petition for involuntary commitment. Yes         No x
    6. If Yes above, provide the following regarding the individual subject to the petition for
       involuntary commitment:
          a. Name of the individual subject to the petition for involuntary commitment if it is
             not already provided in #1 above:

          b. State of Residence of person subject to petition:
          c. At least one of the following pieces of identifying information:
                                                   2
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 80 of 94 PageID #: 168




           (i) Date of Birth
           (ii) Driver's License Number
                 State where issued                  Expiration date
           (iii) State ID number
                 State where issued                 Expiration date
           (iv) FBI number
           (v) Indiana Department of Corrections Number
           (vi) Social Security Number is available and is being provided in an attached
           confidential document Yes        No x
    7. There are related cases: Yes    No     x     (Ifyes, list on continuation page.)
    8. Additional information required by local rule:

    9. There are other party members: Yes         No x (Ifyes, list on continuation page.)
    10. This form has been served on all other parties and Certificate of Service is attached:
        Yes x No_
                                                     Respectfully submitted,

                                                    /s/Kathleen A. DeLanev
                                                    Kathleen A. Delaney (# 18604-49)
                                                    DELANEY BL DELANEY LLC
                                                    3646 Washington Blvd.
                                                    Indianapolis, IN 46205
                                                    Tel: (317) 920-0400

                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 17~' day of July 2019, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent to the following parties by operation of the
 Court's electronic filing system. Parties may access this filing through the Court's system.

 Joshua S. Stigdon                                   Greg Morin
 HovsTON, THOMPSON AND LEWIS, P.C.                   MONTGOMERY, ELSNER & PARDIECK
 49 E. Wardell Street,                               P.O. Box 647
 Scottsburg, IN 47170                                Seymour, IN 472724
 jsti~,don(a~htllavwers.com                          gmorin(a~meple al.com

 Counselfor Plaintiff                                Counsel for Defendant Jesse Bobb

 Eric A. Riegner
 Jenai M. Brackett
 FROST BROWN TODD LLC
 201 North Illinois Street, Suite 1900
 P.O. Box 44961
 Indianapolis, IN 46244-0961
 erie ~ner(cr~,fbtlaw.com
 jbrackett ofbtlaw.com

 Counselfor Defendants Purdue Pharma L.P.,
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 81 of 94 PageID #: 169




 Purdue Pharma Inc.; and The Purdue Frederick
 Company Inc.

         I further certify that on the 17th day of July, 2019, a copy of the foregoing was deposited
 in the United States mail, postage prepaid, addressed to the following parties:

 Samantha Beaver                                     Kevin L. Foster
 8865 Chessie Drive                                  1015 Gallium Drive
 Indianapolis, IN 46217                              Cicero, IN 46034

 Brittany Berkshire                                  Glenn M. Fields, DOC# 189110
 115 18t" Street                                     Branchville Correctional Facility
 Logansport, IN 46947                                c/o K. Alvery, Warden
                                                     21390 Old SR 37
                                                     Branchville, IN 47514

 Lloyd McNear                                        Claude Holt Jr., DOC #955286
 1301 W. York Road, Lot 106                          Plainfield Correctional Facility
 Austin, IN 47102                                    Stan Knight, Warden
                                                     727 Moon Road
                                                     Plainfield, IN 46168

 Michael White, DOC#171963
 Edinburgh Correctional Facility
 Fran Osburn, Warden
 PO Box 470
 Edinburgh, IN 46124


       A copy of this Motion has not been served to the following individual named defendants
 to whom summonses have not been issued as of the date of this filing.

 Christopher C. Smith
 Joe Gay, Jr.
 James Coomer
 Elsa M. Neace

                                              /s/ Kathleen A. DeLanev
                                              Kathleen A. Delaney
 DELANEY & DELANEY LLC
 3646 Washington Blvd.
 Indianapolis, IN 46205




                                                 4
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 82 of 94 PageID
                                                                        Filed:#: 170 4:21 F
                                                                              7/17/2019
                                                                                                        Jefferson Circuit Coi
                                                                                                     Jefferson County, Indiai




 STATE OF INDIANA                 )                1N THE JEFFERSON CIRCUIT COURT
                                       SS:
 COUNTY OF JEFFERSON )                             CAUSE NO. 39C01-1906-PL-00565


 CITY OF MADISON, INDIANA,
 A POLITICAL SUBDIVISION OF THE
 STATE OF INDIANA, LOCATED IN
 JEFFERSON COUNTY, INDIANA,
 BY AND THRU ITS MAYOR AND
 COMMON COUNCIL,

                          Plaintiff,
 vs.

 PURDUE PHARMA L.P .;
 PURDUE PHARMA, INC.;
 THE PURDUE FREDERICK
 COMPANY, INC.; ENDO HEALTH
 SOLUTIONS INC.; ENDO
 PHARMACEUTICALS, INC.;
 SAMANTHA BEAVER; KEVIN L. FOSTER;
 BRITTANY BERKSHIRE; JOE GAY, JR.;
 JESSE BOBB; MICHAEL WHITE; ELSA
 MARIE NEACE; GLENN MICHAEL FIELDS;
 CLAUDE HOLT, JR.; JAMES COOMER;
 LLOYD E. McNEAR; CHRISTOPHER C.
 SMITH; JOEL E. BARRETT, JR.; AND
 DOES 1 THROUGH 100, INCLUSIVE,

                           Defendants.

                MANUFACTURER DEFENDANTS' UNOPPOSED
       MOTION FOR ENLARGEMENT OF TIME TO RESPOND TO COMPLAINT

          Manufacturer Defendants, l by counsel, move the Court for an enlargement of time of an

 additional 60 days, to and including September 27, 2019, within which to answer, move, or

 otherwise respond to Plaintiff's Amended Complaint, and in support thereof, state the following:

         1.      Plaintiff filed its Amended Complaint in this matter on June 18, 2019.

   The served Manufacturer Defendants refers to: Purdue Pharma L.P.; Purdue Pharma Inc.; The Purdue Frederick
 Company Inc.; Endo Health Solutions Inc.; and Endo Pharmaceuticals Inc. Manufacturer Defendants dispute that
 they have been served properly, but join this motion out of an abundance of caution and expressly reserve all
 defenses, including those related to personal jurisdiction and service of process.
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 83 of 94 PageID #: 171




        2.      The response of Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue

 Frederick Company Inc. ("Purdue") to Plaintiff's Amended Complaint is currently due on July

 26, 2019.

        3.      The response of Endo Health Solutions Inc. and Endo Pharmaceuticals Inc.

 ("Endo") to Plaintiff's Complaint is currently due on July 17, 2019.

        4.      Counsel for Plaintiff has been contacted and has no objection to this extension.

        5.      Kathleen A. Delaney is entering her appearance on behalf of Endo,

 simultaneously herewith.

        6.      Eric A. Riegner and Jenai M. Brackett are entering their appearance on behalf of

 Purdue.

        7.      The undersigned counsel represent that this Motion for Enlargement of Time is

 made in good faith and is not intended to hinder or delay the prosecution of this matter.

        WHEREFORE, Manufacturer Defendants, by counsel, respectfully request an additional

 60 days, to and including September 27, 2019, to answer, move, or otherwise respond to

 Plaintiffs' Amended Complaint.


                                              Respectfully submitted,


                                              /s/Kathleen A. DeLanev
                                              Kathleen A. Delaney, #18604-49
                                              DELANEY & DELANEY
                                              3646 Washington Blvd.
                                              Indianapolis, IN 46205
                                              Telephone: 317-920-0400
                                              Fax: 317-920-0404
                                              kathleen@delaneylaw.net

                                              Counsel for Defendants Endo Health Solutions Inc.
                                              and Endo Pharmaceuticals Inc.



                                                  2
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 84 of 94 PageID #: 172




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 17~' day of July 2019, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent to the following parties by operation of the
 Court's electronic filing system. Parties may access this filing through the Court's system.

 Joshua S. Stigdon                                     Greg Morin
 Hous'roty, THOMPSON AND LEWIS, P.C.                   MONTGOMERY, ELSNER & PARDIECK
 49 E. Wardell Street,                                 P.O. Box 647
 Scottsburg, IN 47170                                  Seymour, IN 472724
 jstiC7don a,htllawvers.com                            ~morin a,meple yral.com

 Counsel for Plaintiff                                 Counsel for Defendant Jesse Bobb



 Eric A. Riegner
 Jenai M. Brackett
 FROST BROWN TODD LLC
 201 North Illinois Street, Suite 1900
 P.O. Box 44961
 Indianapolis, IN 46244-0961
 eriegner@tbtlaw.com
 jbrackett a,fbt]aw.COril

 Counselfor Defendants Purdue Pharma L.P.,
 Purdue Pharma Inc.; and The Purdue Frederick
 Company Inc.

         I further certify that on the 17th day of July, 2019, a copy of the foregoing was deposited
 in the United States mail, postage prepaid, addressed to the following parties:

 Samantha Beaver                                   Kevin L. Foster
 8865 Chessie Drive                                1015 Gallium Drive
 Indianapolis, IN 46217                            Cicero, IN 46034

 Brittany Berkshire                                Glenn M. Fields, DOC# 189110
 115 18~' Street                                   Branchville Correctional Facility
 Logansport, IN 46947                              c/o K. Alvery, Warden
                                                   21390 Old SR 37
                                                   Branchville, IN 47514

 Lloyd McNear                                      Claude Holt Jr., DOC #955286
 1301 W. York Road, Lot 106                        Plainfield Correctional Facility
 Austin, IN 47102                                  Stan Knight, Warden
                                                   727 Moon Road
                                                   Plainfield, IN 46168
Case 4:19-cv-00156-JMS-DML Document 1-2 Filed 07/18/19 Page 85 of 94 PageID #: 173




 Michael White, DOC# 171963
 Edinburgh Correctional Facility
 Fran Osburn, Warden
 PO Box 470
 Edinburgh, IN 46124


       A copy of this Motion has not been served to the following individual named defendants
 to whom summonses have not been issued as of the date of this filing.

 Christopher C. Smith
 Joe Gay, Jr.
 James Coomer
 Elsa M. Neace


                                            /s/ Kathleen A. DeLanev
                                            Kathleen A. Delaney
 DELANEY & DELANEY
 3646 Washington Blvd.
 Indianapolis, IN 46205
  Case 4:19-cv-00156-JMS-DML
Indiana                       Document
        Chronological Case Summary      1-2 Filed
                                   for Cause:     07/18/19 Page 86 of 94 PageID
                                              39C01-1906-PL-00565         Page 1 #:
                                                                                 of174
                                                                                    9


                                 Information current as of 7/17/19, 1.02 PM EDT ~~~
        .....
     d°Xp°p~~
  www.doxpop.com
                    Indiana Chronological Case Summary
                          Chronological Case Summary
                   Civil Docket, JEFFERSON CIRCUIT COURT

                       For Cause: 39C01-1906-PL-00565
           CITY OF MADISON, INDIANA V. PURDUE PHARMA L.P.
 Action: Civil Plenary                                    File Date:
 Appearance                                             06/14/2019
 Complaint
 Amended Complaint
 Summons C. Holt
 Summons G. Fields
 Summons M. White
 Summons ). Bobb
 Summons B. Berkshire
 Summons K. Foster
 Summons S. Beaver
 Summons Endo Pharmaceuticals
 Summons Endo Health
 Summons Purdue Frederick
 Summons-Purdue Pharma
 Summons L. McNear
 Return of Service
 Return of Service
 Return of Service
 Motion to Refund Filing Fee
 Return of Service
 Order Refunding Filing Fee
 Return of Service
 Return of Service- M. White
 Return of Service-Purdue Frederick
 Return of Service -Purdue Pharma
 NUNC PRO TUNC ORDER REFUNDING FILING
 FEE
 Appearance -Civil
 Order on Extension of Time
 Motion for Extension of Time


https://www.doxpop.com/prod/in/court/ViewCCS?caseId=18192C119PL565        7/17/2019
  Case 4:19-cv-00156-JMS-DML
Indiana                       Document
        Chronological Case Summary      1-2 Filed
                                   for Cause:     07/18/19 Page 87 of 94 PageID
                                              39C01-1906-PL-00565         Page 2 #:
                                                                                 of175
                                                                                    9


 Appearance -Civil
 Order on Extension of Time
 Motion for Extension of Time
 Appearance -Civil
 Order on Extension of Time
 Motion for Extension of Time
 Motion for Extension of Time
 Order on Extension of Time
                                                   :..
 Judgment


               Attorneys:                                 Parties:
 JENNER, WILLIAM JOSEPH [Attorney]        CITY OF MADISON, INDIANA
                                          [PLAINTIFF]
 State Bar ID: 26853-49                   Address:
                                          101 WEST MAIN STREET
                                          MADISON , IN 47250

                                           BARRETT JR, JOEL E [DEFENDANT)
                                           BEAVER, SAMANTHA [DEFENDANT]
                                           BERKSHIRE, BRITTANY [DEFENDANT]
 MORIN, GREGORY S. [Attorney]              BOBB, JESSE [DEFENDANT]
 Address:
 PO BOX 647
 308 WEST 2ND STREET
 SEYMOUR , IN 47274

 Phones:
 Business (Fax): 812-522-6473
 Business (Phone): 812-522-4109

 State Bar ID: 30045-49
                                           COOMER, JAMES [DEFENDANT]
                                           ENDO HEALTH SOLUTIONS, INC.
                                           [DEFENDANT]
                                           ENDO PHARMACEUTICALS, INC.
                                           [DEFENDANT]
                                           FIELDS, GLENN MICHAEL [DEFENDANT]
                                           FOSTER, KEVIN L [DEFENDANT]
                                           GAY JR, )OE [DEFENDANT]



https://www.doxpop.com/prod/in/court/ViewCCS?caseId=18192C119PL565         7/17/2019
  Case 4:19-cv-00156-JMS-DML
Indiana                       Document
        Chronological Case Summary      1-2 Filed
                                   for Cause:     07/18/19 Page 88 of 94 PageID
                                              39C01-1906-PL-00565         Page 3#:of176
                                                                                     9


                                           HOLT JR, CLAUDE [DEFENDANT]
                                           MCNEAR, LLOYD E [DEFENDANT]
                                           NEACE, ELSA MARIE [DEFENDANT]
                                           PURDUE PHARMA, INC. [DEFENDANT]
                                           PURDUE PHARMA L.P. [DEFENDANT]
                                           SMITH, CHRISTOPHER C [DEFENDANT]
                                           THE PURDUE FREDERICK COMPANY,
                                           INC. [DEFENDANT]
                                           WHITE, MICHAEL [DEFENDANT]
                                           MOTE, DONALD J [Judge]
                                           Address:
                                           300 E MAIN ST
                                           JEFFERSON CIRCUIT COURT
                                           MADISON , IN 47250



Chronological summary of filings and proceedings:

 Minute Date:
                          Input Date: Unavailable Notice: YES      RJO: NO
 6/14/2019

 Appearance filed by William 7enner on behalf of City of Madison.




 Minute Date: Input Date:
                                  Notice: NO          • ~•
 6/14/2019    Unavailable
 EFILING FEES ASSESSED

 Total eFiled amount of $157.00 assessed.



 Minute Date:    Input Date:
                                  Notice• NO       RJO: NO
 6/14/2019       Unavailable

 complaint Filed



 Minute Date:    Input Date:
                                  Notice: NO       RJO: NO
 6/18/2019       Unavailable



https://www.doxpop.com/prod/in/court/ViewCCS?caseId=18192C119PL565          7/17/2019
  Case 4:19-cv-00156-JMS-DML
Indiana                       Document
        Chronological Case Summary      1-2 Filed
                                   for Cause:     07/18/19 Page 89 of 94 PageID
                                              39C01-1906-PL-00565         Page 4 #:
                                                                                 of177
                                                                                    9



 AMENDED COMPLAINT
 Filed by William ~ ]enner
 cs



 Minute Date:    Input Date:
                                  Notice: NO      RJO: NO
 6/18/2019       Unavailable

 summons to be served by Certified Mail on
 Purdue Pharma.
 cs



 Minute Date:    Input Date:
                                  Notice: NO      R70: NO
 6/18/2019       Unavailable

 summons to be served by Certified Mail on
 The Purdue Frederick Company.
 cs



 Minute Date:    Input Date:
                                  Notice: NO      R.70: NO
 6/18/2019       Unavailable

 summons to be served by Certified Mail on
 Endo Health solutions, znc.
 cs



 Minute Date:    Input Date:
                                  Notice: NO      R70: NO
 6/18/2019       Unavailable

 summons to be served by Certified Mail on
 Endo Pharmaceuticals, Inc.
 cs



 Minute Date:    Input Date:
                                  Notice: NO      RJO: NO
 6/18/2019       Unavailable


https://www.doxpop.com/prod/in/courtlViewCCS?caseId=18192C119PL565         7/17/2019
  Case 4:19-cv-00156-JMS-DML
Indiana                       Document
        Chronological Case Summary      1-2 Filed
                                   for Cause:     07/18/19 Page 90 of 94 PageID
                                              39C01-1906-PL-00565         Page 5#:of178
                                                                                     9



 summons to be served by Certified Mail on
 Samantha seaver.
 cs



 Minute Date:    Input Date:
                                  Notice: NO       RJO: NO
 6/18/2019       Unavailable

 summons to be served by Certified Mail on
 Kevin Foster.

 cs



 Minute Date:    Input Date:
                                  Notice: NO       R70: NO
 6/18/2019       Unavailable

 summons to be served by Certified Mail on
 Brittany Berkshire.
 cs



 Minute Date:    Input Date:
                                  Notice• NO       RJO: NO
 6/18/2019       Unavailable

 summons to be served by Certified Mail on
 Besse Bobb.
 cs



 Minute Date:    Input Date:
                                  Notice: NO       R70: NO
 6/18/2019       Unavailable

 summons to be served by Certified Mail on
 Michael white.
 cs



                                  Notice: NO       RJO: NO



https://www.doxpop.com/prod/in/court/ViewCCS?caseId=18192C119PL565          7/17/2019
  Case 4:19-cv-00156-JMS-DML
Indiana                       Document
        Chronological Case Summary      1-2 Filed
                                   for Cause:     07/18/19 Page 91 of 94 PageID
                                              39C01-1906-PL-00565         Page 6#:of179
                                                                                     9


 Minute Date:    Input Date:
 6/18/2019       Unavailable

 summons to be served by Certified Mail on
 Glenn Michael Fields.
 ~~~



 Minute Date:    Input Date:
                                  Notice: NO       RJO: NO
 6/18/2019       Unavailable

 summons to be served by Certified Mail on
 Claude Holt, ~r.
 cs



 Minute Date:    Input Date:
                                  Notice: NO       RJO: NO
 6/18/2019       Unavailable

 summons to be served by Certified Mail on
 Lloyd McNear.

 cs



 Minute Date:    Input Date:
                                  Notice: NO       R70: NO
 6/25/2019       Unavailable

 CERTIFIED MAIL SIGNED 6/21/19.
 ADDRESSED TO Kevin L. Foster.
 RECEIVED IN CLERK'S OFFICE ON 6/25/19.




 Minute Date:    Input Date:
                                  Notice• NO       RJO: NO
 6/25/2019       Unavailable

 CERTIFIED MAIL SIGNED 6/21/19.
 ADDRESSED TO Glen Michael Fields.
 RECEIVED IN CLERK'S OFFICE ON 6/25/19.




                                  Notice: NO       R.70: NO


https://www.doxpop.com/prod/in/court/ViewCCS?caseId=18192C119PL565          7/17/2019
  Case 4:19-cv-00156-JMS-DML
Indiana                       Document
        Chronological Case Summary      1-2 Filed
                                   for Cause:     07/18/19 Page 92 of 94 PageID
                                              39C01-1906-PL-00565         Page 7#:of180
                                                                                     9


 Minute Date:    Input Date:
 7/2/2019        Unavailable

 MOTION FOR REFUND OF FILING FEE
 filed by William 7oseph Benner
 slm



 Minute Date:         Input Date:           Notice:
                                                        R70: NO
 7/2/2019             Unavailable           NO

 Proposed order Accepted -sent to judge for review.
 re: Refunding Filing Fee



 Minute Date:    Input Date:
                                  Notice: NO       RJO: NO
 7/2/2019        Unavailable

 CERTIFIED MAIL SIGNED ?.
 ADDRESSED TO Claude Holt, Jr..
 RECEIVED IN CLERK'S OFFICE ON 7/2/19.




 Minute Date: 7/3/2019 Input Date: Unavailable          Notice: YES      RJO: YES

 ORDER REFUNDING FILING FEE
 Clerk of Jefferson County directed to refund to Plaintiff, through its
 counsel, the filing fee paid herein in the amount of 162.10.
 lgb



 Minute Date:    Input Date:
                                   Notice: NO      RJO: NO
 7/3/2019        Unavailable

 CERTIFIED MAIL SIGNED 06/24/2019.
 ADDRESSED TO ENDO HEALTH SOLUTIONS.
 RECEIVED IN CLERK'S OFFICE ON 07/03/2019.




 Minute Date:    Input Date:
                                  Notice: NO       R]O: NO
 7/9/2019        Unavailable




https://www.doxpop.com/prod/in/court/ViewCCS?caseId=18192C119PL565          7/17/2019
  Case 4:19-cv-00156-JMS-DML
Indiana                       Document
        Chronological Case Summary      1-2 Filed
                                   for Cause:     07/18/19 Page 93 of 94 PageID
                                              39C01-1906-PL-00565         Page 8#:of181
                                                                                     9


 CERTIFIED MAIL SIGNED 7/2/19.
 ADDRESSED TO Michael White.
 RECEIVED IN CLERK'S OFFICE ON 7/9/19.




 Minute Date:    Input Date:
                                    Notice: NO      R70: NO
 7/9/2019        Unavailable

 CERTIFIED MAIL SIGNED ?.
 ADDRESSED TO The Purdue Frederick Co., Inc.
 RECEIVED IN CLERK'S OFFICE ON 7/9/19.




 Minute Date:    Input Date:
                                  Notice: NO       RJO: NO
 7/9/2019        Unavailable

 CERTIFIED MAIL SIGNED ?.
 ADDRESSED TO Purdue Pharma.
 RECEIVED IN CLERK'S OFFICE ON 7/9/2019.




 Minute Date: 7/9/2019 Input Date: Unavailable         Notice: YES      R70: YES

 NUNC PRO TUNC ORDER REFUNDING FILING FEE
 Clerk to refund filing fee of $157.00. Remainder of fee paid was for
 processing and Clerk is unable to refund.
 lgb



 Minute Date:            Input Date:             Notice:
                                                              R70: NO
 7/12/2019               Unavailable             YES

 Appearance filed by Greg 5. Morin on behalf of .7esse Bobb.



 Minute Date:         Input Date:           Notice:
                                                        RJO: NO
 7/12/2019            Unavailable           NO

 Proposed order Accepted       -sent to judge for review.
 re: Extension of Time




https://www.doxpop.com/prod/in/court/ViewCCS?caseId=18192C119PL565          7/17/2019
  Case 4:19-cv-00156-JMS-DML
Indiana                       Document
        Chronological Case Summary      1-2 Filed
                                   for Cause:     07/18/19 Page 94 of 94 PageID
                                              39C01-1906-PL-00565         Page 9 #:
                                                                                 of182
                                                                                    9


 Minute Date:    Input Date:
                                  Notice: NO      RJO: NO
 7/12/2019       Unavailable

 MOTION FOR EXTENSION OF TIME
 filed by Greg Morin
 slm



 Minute Date:             Input Date:              Notice:
                                                                R70: YES
 7/15/2019                Unavailable              YES

 ORDER ON EXTENSION OF TIME      (response by 9/30/19 by Defendant)
 lme




https://www.doxpop.com/prod/in/court/ViewCCS?caseId=18192C119PL565         7/17/2019
